Case 1:20-cv-11120-VEC Document1 Filed 12/31/20 Page 1 of 98

Docket No.:
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

JAWARA HEADLEY, A/K/A and P/K/A BRINX BILLIONS, an Individual,
Plaintiff,

-against-

UNIVERSAL MUSIC GROUP, INC., a Delaware Corporation, ONIKA TANYA MARAJ-
PETTY, A/K/A NICKI MINAJ, individually, YOUNG MONEY ENTERTAINMENT, INC., a
Louisiana Corporation, CASH MONEY RECORDS, INC., a Louisiana Corporation, REPUBLIC
RECORDS, INC., a Delaware Corporation and TOK YO NINJA, LLC., a Delaware Corporation,

Defendants.

 

COMPLAINT AND JURY DEMAND

Plaintiff JAWARA HEADLEY, a/k/a and p/k/a BRINX BILLIONS, through his
undersigned attorneys, DRUMMOND & SQUILLACE, PLLC, hereby alleges as follows:

THE PARTIES

1. That at all relevant times herein mentioned, Plaintiff JAWARA HEADLEY, a/k/a
BRINX BILLIONS (hereinafter “Plaintiff’) is a Songwriter, an Artist, a Music

Producer/Composer, an Entertainer and a Rapper/Hip Hop Artist.

2, That at all relevant times herein mentioned, Plaintiff is a resident of the State of
Georgia.
3. That at all relevant times herein mentioned, Plaintiff is the sole

author/creator/composer/writer/producer of the musical composition/song entitled “RICH SEX”

which was authored/created/composed/originated/written/produced by Plaintiff in the year 2016

 
Case 1:20-cv-11120-VEC Document 1 Filed 12/31/20 Page 2 of 98

or earlier, and, Plaintiff is the legal and/or beneficial owner of a copyright interest in and to the
musical composition/song entitled “RICH SEX” and same song’s accompanying lyrics, music,
musical arrangement, musical notes, musical beat and musical rhythm contained in Plaintiff's song
entitled “RICH SEX’.

4, That at all relevant times herein mentioned, Plaintiff created, authored, composed,
produced, wrote, originated and released his original, creative and unique musical
composition/song/work entitled “RICH SEX’ in or about the year 2016 and/or earlier.

5. That at all releyant times herein mentioned, Plaintiff is the sole
writer/author/creator/composer/producer of the musical composition/song entitled “RICH SEX”,
and of same song’s accompanying lyrics, music, musical arrangement, musical notes, beat, and
rhythm contained in same, and is the legal and/or beneficial owner of a copyright interest in and
to the musical composition/song entitled “RICH SEX’, and to same song’s lyrics, music, musical
arrangement, musical notes, beat, and rhythm contained therein, which was and is copyrighted
with the United States Copyright Office under Copyright Registration Number PA0002241281;
same Copyright Registration having been obtained by Plaintiff prior to the commencement of the
within action.

6. That all relevant times herein mentioned, Plaintiff is also known as, goes by the
name of, creates under the name of, authors under the name of, sings/raps under the name of,
performs under/as the name of and/or is otherwise also known as and/or professionally known as
“BRINX BILLIONS” including, but not limited to, for Plaintiff's original, unique, creative,
protected and copyrighted musical work/composition/song entitled “RICH SEX”.

7. That at all relevant times herein mentioned, Plaintiff is a Songwriter, Musician,

Music Composer, Producer and Recording Artist who individually wrote, created, originated and

 
Case 1:20-cv-11120-VEC Document1 Filed 12/31/20 Page 3 of 98

authored the lyrics, words, lyrical phrases, music, musical arrangement, musical notes, musical
beat and musical rhythm to/of Plaintiff's copyrighted work/song entitled “RICH SEX”.

8. That at all relevant times herein mentioned, Plaintiff and Defendant NICKI MINA]
have known each other for years and formulated a friendship based in part on their mutual interest
of Rap/Hip Hop music.

9. That at all relevant times herein mentioned, from the early stages of their friendship,
Defendant NICKI MINAJ knew, recognized, admitted and/or acknowledged to Plaintiff, and/or to
others, that Plaintiff is/was a prolific, gifted and talented Songwriter, Producer, Rapper and Artist.

10. That at all relevant times herein mentioned and upon information and belief,
Defendant UNIVERSAL MUSIC GROUP, INC., (hereinafter “UMG”), is an American record
label/music industry conglomerate and a Delaware General Corporation/Partnership/Entity that is
admitted and authorized to conduct business throughout the United States and, more specifically,
is authorized to and does conduct business within the State of New York and has/maintains
offices/headquarters/principal place of business in the County of New York, State of New York,

11. That at all relevant times herein mentioned and upon information and belief,
Defendant UMG is/was a subsidiary/subdivision of VIVENDI HOLDING I LLC. and has
conducted and/or continues to conduct business throughout the United States and, more
specifically, has conducted business and continues to conduct business within the State of New
York and has and continues to maintain its offices/headquarters/principal place of business in the
County of New York, State of New York.

12, That at all relevant times herein mentioned and upon information and belief,
Defendant UMG is/was the parent company of/parent record label of/owner/manager of, and/or

has supervision and control of/over its

 
Case 1:20-cv-11120-VEC Document1 Filed 12/31/20 Page 4 of 98

subsidiaries/subdivisions/subdepartments/departments/subsidiary labels/subsidiary record labels
including, but not limited to, Defendants YOUNG MONEY ENTERTAINMENT, INC., CASH
MONEY RECORDS, INC. and REPUBLIC RECORDS, INC.

13. ‘That at all relevant times herein mentioned, Defendant UMG, acting in concert with
Defendants YOUNG MONEY ENTERTAINMENT, INC., CASH MONEY RECORDS, INC.
and REPUBLIC RECORDS, INC., and all these Defendants, acting together and/or in concert one
another and in concert with Defendant ONIKA TANYA MARAJ-PETTY, a/k/a NICKI MINAJ
(hereinafter “Defendant NICKI MINAJ”), created, released, produced, marketed, sold and
distributed the album/Hip Hop album/Rap album entitled “QUEEN” which was released on or
about August 10, 2018.

14. That at all relevant times herein mentioned, Defendant UMG, acting in concert with
Defendants YOUNG MONEY ENTERTAINMENT, INC., CASH MONEY RECORDS, INC.
and REPUBLIC RECORDS, INC., and all of these Defendants, acting together and/or in concert
one another and in concert with Defendant NICKI MINAJ, created, released, produced, marketed,
sold and distributed the album/Hip Hop album/Rap album entitled “QUEEN” which contained,
without Plaintiff's permission, authority and/or consent, Plaintiff's copyright, protected, original,
unique and creative work/song entitled “RICH SEX” that Plaintiff wrote, created, authored,
originated, composed, produced and released in or about the year 2016 or earlier; approximately
two years prior to Defendants’ unlawful taking and release of same in Defendants’ infringing
single/song bearing the very same title “RICH SEX” on/in Defendants’ infringing album entitled
“QUEEN” which Defendants released on or about August 10, 2018.

15. That at all relevant times herein mentioned, and upon information and belief,

Defendants UMG, YOUNG MONEY ENTERTAINMENT, INC. CASH MONEY RECORDS,

 
Case 1:20-cv-11120-VEC Document1 Filed 12/31/20 Page 5 of 98

INC., REPUBLIC RECORDS, INC. and NICKI MINAJ, acted together and in concert with one
another in the management, production, arrangement of music-sound recordation, music-video
recordation, music-sound production, music-video production, live tour performances, live media
performances, lyric composition, lyrical phrase composition, lyric and musical arrangements,
musical note composition and arrangement and musical beath and rhythm composition and
arrangement of/for/in furtherance of Defendant NICKI MINAJ’s album entitled “QUEEN” which
was released by all Defendants on or about August 10, 2018 and which contained, without
PlaintifPs permission, authority and/or consent, Plaintiff's copyrighted, protected, created,
authored, written, composed, produced and released original, creative and unique musical
composition/song/work/single entitled “RICH SEX” and Plaintiff's protected and copyrighted
original, creative and unique accompanying lyrics, lyrical phrases, music, musical notes, musical
arrangement, musical beats and musical rhythm contained in same.

16. That at all relevant times herein mentioned, and upon information and belief,
Defendant UMG controlled, governed and/or managed all contractual’ and financial aspects
involved in the management, production, creation, release, marketing, distribution, selling and
promoting of Defendant NICKI MINAJ’s album entitled “QUEEN” which same Defendant
releases, authorized for release and/or caused to be released on or about August 10, 2018.

17. That at all relevant times herein mentioned, and upon information and belief,
Defendant NICKI MINAJ is an Artist, a Singer, an Entertainer, a Performer, a Recording Artist, a
Hip Hop Performer and/or a Rapper who resides in the State of California and, at all material times
herein, is and was doing business in the State of New York within this Judicial District.

18. That at all relevant times herein mentioned, and upon information and belief,

Defendant NICK] MINAJ routinely and regularly conducted, and continues to conduct, business

 
Case 1:20-cv-11120-VEC Document1 Filed 12/31/20 Page 6 of 98

within the State of New York which includes, but is not limited to: same Defendant NICKI
MINAJ’s appearances on radio, television and other public forums promoting her album and her
music; making efforts within the State of New York to promote her musical career; concerts;
performances; placing and selling her albums and/or singles into the stream of commerce into the
State of New York, from which and as a result of which same Defendant NICKI MINAJ has
realized and continues to realize and receive substantial income/revenue/profits from the State of
New York.

19. That at all relevant times herein mentioned, and upon information and belief,
Defendant NICKI MINAJ routinely/regularly appears and performs on radio, television and other
public forums in the State of New York promoting her album, her singles, her music and her career,
including her album entitled “OUEEN”, and/or regularly makes efforts within the State of New
York to promote her music and musical career; from which Defendant NICKI MINAJ has realized
and received and continues to realize and receive substantial income/revenue/profits from the State
of New York.

20. That at all relevant times herein mentioned, and upon information and belief,
Defendant NICKI MINAJ performs in the State of New York, continues to perform within the
State of New York and has received and continues to receive significant financial
compensation/income/revenue/profits from same performances in the State of New York.

21. =‘ That at all relevant times herein mentioned, and upon information and belief,
Defendant NICKI MINAJ specifically sought, marketed, distributed and sold her
music/albums/singles, and continues to do so and to sell her music/albums/singles, in the State of
New York including, but not limited to, her album entitled “QUEEN” which was released and

placed into the stream of commerce in and into the State of New York, on or about August 10,

 
Case 1:20-cv-11120-VEC Document1 Filed 12/31/20 Page 7 of 98

2018, which contains Defendants’ infringing song “RICH SEX” that takes, uses, copies and
misappropriates Plaintiff s protected, copyrighted, original, unique and creative work/song “RICH
SEX” that Plaintiff wrote, created, authored, originated, composed and produced in 2016 and/or
earlier.

22. That at all relevant times herein, mentioned and upon information and belief,
Defendant NICKI MINAJ worked and/or appeared at various music studios within the State of
New York including, but not limited to, Jungle City, Premier and Germano music studios located
in New York, New York.

23. That at all relevant times herein mentioned, and upon information and belief,
Defendant NICKI MINAJ released a music/Hip Hop/Rap album entitled “QUEEN” on or about
August 10, 2018 and same album contains Defendants’ infringing song “RICH SEX” which,
without Plaintiffs permission, authority and/or consent, contains/uses/takes/misappropriates
Plaintiff's protected, copyrighted, original, unique and creative work/song “RICH SEX” that
Plaintiff wrote, created, authored, originated, composed and produced in 2016 and/or earlier.

24. That at all relevant times herein mentioned, and upon information and belief,
Defendant NICKI MINAJ, in releasing her music album/Hip Hop album/Rap album entitled
“QUEEN” on or about August 10, 2018 which contains Defendants’ infringing song “RICH SEX”
without Plaintiff’s permission, authority and/or consent, specifically and intentionally and
strategically targeted, marketed, promoted, distributed, sold and/or sought to sell her album
“QUEEN” and Defendants’ infringing song “RICH SEX”, due to the State of New York’s large
Hip Hop/Rap music consumption market/consumers, in and within the State of New York and/or
to individuals whose residences are within the State of New York.

25. That at all relevant times herein mentioned, and upon information and belief,

 
Case 1:20-cv-11120-VEC Document1 Filed 12/31/20 Page 8 of 98

Defendant NICKI MINAJ controlled, governed and/or managed all contractual and financial
aspects involved in the management, production, creation, release, marketing, distribution, selling
and promoting of Defendant NICKI MINAJ’S album entitled “QUEEN”, which was released on
or about August 10, 2018, and which contains, without Plaintiff's permission, authority and/or
consent, Defendants’ infringing song “RICH SEX” that takes, uses, copies and misappropriates
Plaintiff's protected, copyrighted, original, unique and creative work/song “RICH SEX” that
Plaintiff wrote, created, authored, originated, composed and produced in 2016 and/or earlier.

26. That at all relevant times herein mentioned and upon information and belief,
Defendant YOUNG MONEY ENTERTAINMENT, INC. is a Louisiana Corporation that is
admitted and authorized to conduct business throughout the United States and more specifically,
is authorized to conduct, and does in fact conduct, business within the State of New York and
has/maintains its offices/headquarters/principal place of business in the County of New York, State
of New York and owned by, managed by, controlled by, is a record label within, is a
subsidiary/subsidiary record label of, and/or is a department of/with Defendant UMG.

27. That at all relevant times herein mentioned and upon information and belief,
YOUNG MONEY ENTERTAINMENT, INC., isAvas owned/managed/controlled and/or is a
Subsidiary/Subdivision/Subdepartment/Department/Subsidiary Record Label and/or is an agent,
servant , associate, affiliate and/or employee of Defendant UMG, and same Defendant YOUNG
MONEY ENTERTAINMENT, INC, acting in concert with Defendants UMG, CASH MONEY
RECORDS, INC., REPUBLIC RECORDS, INC. and NICKI MINAJ released, distributed,
marketed and sold throughout the United States and, more specifically, sold in the State of New
York, Defendant NICKI MINAJ’S album/Hip Hop album/Rap album entitled “QUEEN” which

was released on or about August 10, 2018 and which contains, without Plaintiffs permission,

 
Case 1:20-cv-11120-VEC Document1 Filed 12/31/20 Page 9 of 98

authority and/or consent, Plaintiff's copyrighted, protected, written, created, composed, produced,
authored, released original, creative and unique musical composition/song/work/single entitled
“RICH SEX” and its lyrics, lyrical phrases, music, musical notes, musical arrangement, musical
beats and musical rhythm contained therein that Plaintiff created and authored in or about the year
2016 and/or earlier.

28. That at all relevant times herein mentioned and upon information and belief,
Defendant YOUNG MONEY ENTERTAINMENT, INC. controlled, governed and/or managed
all contractual and financial aspects involved in the management, production, creation, release,
marketing, distribution, selling and promoting of Defendant NICKI MINAJ’S album entitled
“QUEEN” which was released on or about August 10, 2018 and which contains, without
Plaintiff's permission, authority and/or consent, Plaintiff's copyrighted, protected, written,
created, composed, produced, authored, released original, creative and unique musical
composition/song/work/single entitled “RICH SEX” and its lyrics, lyrical phrases, music, musical
notes, musical arrangement, musical beats and musical rhythm contained therein that Plaintiff
created and authored in or about the year 2016 and/or earlier.

29. That at all relevant times herein mentioned and upon information and belief,
Defendant YOUNG MONEY ENTERTAINMENT, INC. was/is an American record label! that
had/has Defendant NICKI MINAJ as an Artis with/under Defendant’s record label, and, same
Defendant distributed, assisted in the distribution, sold, marketed, and assisted with the sales and
marketing of Defendant NICKI MINAJ’s album entitled “OUBEN” which was released on or
about August 10, 2018 and which contains, without Plaintiffs permission, authority and/or
consent, Plaintiff's copyrighted, protected, written, created, composed, produced, authored,

released original, creative and unique musical composition/song/work/single entitled “RICH SEX”

 
Case 1:20-cv-11120-VEC Document1 Filed 12/31/20 Page 10 of 98

and its lyrics, lyrical phrases, music, musical notes, musical arrangement, musical beats and
musical rhythm contained therein that Plaintiff created and authored in or about the year 2016
and/or earlier,

30. That at all relevant times herein mentioned and upon information and belief,
Defendant YOUNG MONEY ENTERTAINMENT, INC. routinely/regularly conducted and
continues to conduct business within the State of New York which includes, but is not limited to,
same Defendant’s and/or its servants’, agents’, associates’, affiliates’, Artists’ and/or employees’
appearances on radio, television and other public forums promoting its business and/or albums
and/or Artists and/or music; efforts made by same Defendant within the State of New York to
promote its business and/or the musical careers, performances, albums, concerts, sales of same
Defendant’s Artists from which same Defendant has realized and received, and continues to realize
and receive, substantial income from the State of New York.

31. That at all relevant times herein mentioned and upon information and belief,
Defendant © YOUNG MONEY ~~ ENTERTAINMENT, INC. and/or __ its
servants/agents/employees/associates/affiliates/Artists routinely/regularly appear on radio,
television and other public forums in the State of New York promoting its business, music albums,
concerts, performances, sales of its music and/or the careers of its Artists including Defendant
NICKI MINAJ, her music and her Album entitled “QUEEN”, efforts made by same Defendant
within the State of New York to promote the musical career of its Artists including Defendant
NICKI MINAJ and her album “QUEEN” from which same Defendant has realized and received,
and continues to realize and receive, substantial income from the State of New York.

32. That at all relevant times herein mentioned and upon information and belief,

Defendant YOUNG MONEY ENTERTAINMENT, INC., performs/transacts its business in the

10

 
Case 1:20-cv-11120-VEC Document1 Filed 12/31/20 Page 11 of 98

State of New York, continues to perform/transact its business within the State of New York, places
its product into the stream of commerce into the State of New York, sells and distributes its product
in the State of New York, receives income/revenue/profits from its business and the sale of its
product from the State of New York and has received and continues to receive significant financial
compensation from same performances/business/sales in the State of New York.

33. That at all relevant times herein mentioned and upon information and belief,
Defendant YOUNG MONEY ENTERTAINMENT, INC. specifically sought, marketed,
distributed and/or sold music/albums/singles and continues to seek and sell music/albums/singles
in the State of New York including, but not limited to, Defendant NICKI MINAJ’S album entitled
“QUEEN” which was released on or about August 10, 2018 and which contains, without Plaintiff's
permission, authority and/or consent, Plaintiffs copyrighted, protected, written, created,
composed, produced, authored, released original, creative and unique musical
composition/song/work/single entitled “RICH SEX” and its lyrics, lyrical phrases, music, musical
notes, musical arrangement, musical beats and musical rhythm contained therein that Plaintiff
created and authored in or about the year 2016 and/or earlier.

34, That at all relevant times herein mentioned and upon information and belief,
Defendant YOUNG MONEY ENTERTAINMENT, INC. worked, conducted business and/or
appeared at various music studios within the State of New York and/or caused, assisted, booked,
scheduled and/or otherwise aided Defendant NICKI MINAJ to appear, preform, record and/or
work at various music studios in the State of New York including, but not limited to, Jungle City,
Premier and Germano music studios located in New York, New York.

35. That at all relevant times herein mentioned and upon information and belief,

Defendant YOUNG MONEY ENTERTAINMENT, INC. released, distributed and/or sold a

11

 
Case 1:20-cv-11120-VEC Document1 Filed 12/31/20 Page 12 of 98

music/Hip Hop/Rap album entitled “QUEEN” on or about August 10, 2018 which contains,
without Plaintiff's permission, authority and/or consent, Plaintiff’s copyrighted, protected, written,
created, composed, produced, authored, released original, creative and unique musical
composition/song/work/single entitled “RICH SEX” and its lyrics, lyrical phrases, music, musical
notes, musical arrangement, musical beats and musical rhythm contained therein that Plaintiff
created and authored in or about the year 2016 and/or earlier.

36. That at all relevant times herein mentioned and upon information and belief,
Defendant YOUNG MONEY ENTERTAINMENT, INC., due to New York’s large Hip/Hop
and/or Rap music consumption market/consumers, released the music album/Hip Hop album/Rap
album entitled “QUEEN” on or about August 10, 2018 which contains, without Plaintiffs
permission, authority and/or consent, Plaintiff's copyrighted, protected, written, created,
composed, produced, authored, released original, creative and unique musical
composition/song/work/single entitled “RICH SEX” and its lyrics, lyrical phrases, music, musical
notes, musical arrangement, musical beats and musical rhythm contained therein that Plaintiff
created and authored in or about the year 2016 and/or earlier and, in doing so, Defendant YOUNG
MONEY ENTERTAINMENT, INC. specifically, intentionally and strategically targeted,
marketed, promoted, distributed and/or sold same album “QUEEN” to consumers within the State
of New York and/or to individuals whose residences are within the State of New York.

37. That at all relevant times herein mentioned and upon information and belief,
Defendant YOUNG MONEY ENTERTAINMENT, INC. controlled, governed and/or managed
all contractual and financial aspects involved in the management, production, creation, release,
marketing, distribution, selling and promoting of Defendant NICKI MINAJ’S album entitled

“QUEEN” which was released on or about August 10, 2018 which contains, without Plaintiff’s

12

 
Case 1:20-cv-11120-VEC Document1 Filed 12/31/20 Page 13 of 98

permission, authority and/or consent, Plaintiff's copyrighted, protected, written, created,
composed, produced, authored, released original, creative and unique musical
composition/song/work/single entitled “RICH SEX” and its lyrics, lyrical phrases, music, musical
notes, musical arrangement, musical beats and musical rhythm contained therein that Plaintiff
created and authored in or about the year 2016 and/or earlier.

38. That at all relevant times herein mentioned and upon information and belief, CASH
MONEY RECORDS, INC., is a Louisiana Corporation that is admitted and authorized to conduct
business throughout the United States and, more specifically, is authorized to conduct and does in
fact conduct business within the State of New York and maintains/has its
offices/headquarters/principal place of business in the County of New York, State of New York.

39. That at all relevant times herein mentioned and upon information and belief, CASH
MONEY RECORDS, INC., is/was  owned/managed/controlled by and/or is a
Subsidiary/Subdivision/Subdepartment/Department/Subsidiary Record Label and/or is an agent,
servant, associate, affiliate and/or employee of Defendant UMG, and same Defendant CASH
MONEY RECORDS, INC., acting in concert with Defendants UMG, YOUNG MONEY
ENTERTAINMENT, INC., REPUBLIC RECORDS, INC. and NICKI MINAJ released,
distributed, marketed and sold throughout the United States and, more specifically, sold in the
State of New York, Defendant NICKI MINAJ’S album/Hip Hop album/Rap album entitled
“QUEEN” which was released on or about August 10, 2018 and which contains, without
Plaintiff's permission, authority and/or consent, Plaintiff's copyrighted, protected, written,
created, composed, produced, authored, released original, creative and unique musical
composition/song/work/single entitled “RICH SEX” and its lyrics, lyrical phrases, music, musical

notes, musical arrangement, musical beats and musical rhythm contained therein that Plaintiff

13

 
Case 1:20-cv-11120-VEC Document1 Filed 12/31/20 Page 14 of 98

created and authored in or about the year 2016 and/or earlier.

40. That at all relevant times herein mentioned and upon information and belief,
Defendant CASH MONEY RECORDS, INC. controlled, governed and/or managed all contractual
and financial aspects involved in the management, production, creation, release, marketing,
distribution, selling and promoting of Defendant NICKI MINA’S album entitled “QUEEN” which
was released on or about August 10, 2018 and which contains, without Plaintiff's permission,
authority and/or consent, Plaintiff's copyrighted, protected, written, created, composed, produced,
authored, released original, creative and unique musical composition/song/work/single entitled
“RICH SEX” and its lyrics, lyrical phrases, music, musical notes, musical arrangement, musical
beats and musical rhythm contained therein that Plaintiff created and authored in or about the year
2016 and/or earlier.

41. That at all relevant times herein mentioned and upon information and belief,
Defendant CASH MONEY RECORDS, INC., was/is an American record label that had/has as one
of its Artists under/with same Defendant record label, Defendant NICKI MINAJ and Defendant
CASH MONEY RECORDS, INC. distributed, assisted in the distribution, sold, marketed and
assisted in the sales and marketing of Defendant NICKI MINAJ’s album entitled “QUEEN” which
was released on or about August 10, 2018 and which contains, without Plaintiff's permission,
authority and/or consent, Plaintiffs copyrighted, protected, written, created, composed, produced,
authored, released original, creative and unique musical composition/song/work/single entitled
“RICH SEX” and its lyrics, lyrical phrases, music, musical notes, musical arrangement, musical
beats and musical rhythm contained therein that Plaintiff created and authored in or about the year
2016 and/or earlier.

42, That at all relevant times herein mentioned and upon information and belief,

14

 
Case 1:20-cv-11120-VEC Document1 Filed 12/31/20 Page 15 of 98

Defendant CASH MONEY RECORDS, INC. routinely/regularly conducted and continues to
conduct business within the State of New York which includes, but is not limited to, same
Defendant’s and/or its servants’, agents’, associates’, affiliates’, Artists’ and/or employees’
appearances on radio, television and other public forums in the State of New York promoting its
business and/or albums and/or Artists and/or concerts/performances and/or music; efforts made by
same Defendant within the State of New York to promote its business, music, Artists and/or the
musical careers of its Artists including Defendant NICKI MINAJ from which same Defendant has
realized and received, and continues to realize and receive substantial income from the State of
New York.

43. That at all relevant times herein mentioned and upon information and belief,
Defendant CASH MONEY RECORDS, INC, and/or its
servants/agents/employees/associates/affiliates/Artists routinely/regularly appear on _ radio,
television and other public forums in the State of New York promoting its business, music, albums,
concerts, performances and/or the careers of its Artists including Defendant NICKI MINAJ, her
music and her Album entitled “QUEEN”; efforts made by same Defendant within the State of
New York to promote its business, its music and the music/albums/concerts/performances/musical
career of its Artists including Defendant NICKI MINAJ from which same Defendant has realized
and received, and continues to realize and receive, substantial income from the State of New York.

44. That at all relevant times herein mentioned and upon information and belief,
Defendant CASH MONEY RECORDS, INC. performs/transacts/conducts its business in the State
of New York, continues to perform/transact/conduct its business within the State of New York and
has received and continues to receive significant financial compensation/income/revenue/profits

from same business, sales and performances in the State of New York.

15

 
Case 1:20-cv-11120-VEC Document1 Filed 12/31/20 Page 16 of 98

45. That at all relevant times herein mentioned and upon information and belief,
Defendant CASH MONEY RECORDS, INC. specifically sought, marketed, distributed and sold
music/albums/singles and continues to seek and sell music/albums/singles in the State of New
York including, but not limited to, Defendant NICKI MINAJ’S Album entitled “QUEEN” which
was released on or about August 10, 2018 and which contains, without Plaintiff's permission,
authority and/or consent, Plaintiff's copyrighted, protected, written, created, composed, produced,
authored, released original, creative and unique musical composition/song/work/single entitled
“RICH SEX” and its lyrics, lyrical phrases, music, musical notes, musical arrangement, musical
beats and musical rhythm contained therein that Plaintiff created and authored in or about the year
2016 and/or earlier.

46. That at all relevant times herein mentioned and upon information and belief,
Defendant CASH MONEY RECORDS, INC. worked, conducted business and/or appeared at
various music studios within the State of New York and/or caused, assisted, aided, booked and/or
scheduled Defendant NICKI MINAJ to appear, perform and/or work at various music studios in
New York including, but not limited to, Jungle City, Premier and Germano music studios located
in New York, New York,

47, That at all relevant times herein mentioned and upon information and belief,
Defendant CASH MONEY RECORDS, INC. released, distributed and/or sold a music/Hip
Hop/Rap album entitled “QUEEN” on or about August 10, 2018 which contains, without
Plaintiff's permission, authority and/or consent, Plaintiff's copyrighted, protected, written,
created, composed, produced, authored, released original, creative and unique musical

composition/song/work/single entitled “RICH SEX” and its lyrics, lyrical phrases, music, musical

16

 
Case 1:20-cv-11120-VEC Document1 Filed 12/31/20 Page 17 of 98

notes, musical arrangement, musical beats and musical rhythm contained therein that Plaintiff
created and authored in or about the year 2016 and/or earlier.

48. That at all relevant times herein mentioned and upon information and belief,
Defendant CASH MONEY RECORDS, INC., due to New York’s large Hip/Hop and/or Rap music
consumption market/consumers, released the music album/Hip Hop album/Rap album entitled
“QUEEN” on or about August 10, 2018 which contains, without Plaintiff's permission, authority
and/or consent, Plaintiff's copyrighted, protected, written, created, composed, produced, authored,
released original, creative and unique musical composition/song/work/single entitled “RICH SEX’
and its lyrics, lyrical phrases, music, musical notes, ‘musical arrangement, musical beats and
musical rhythm contained therein that Plaintiff created and authored in or about the year 2016
and/or earlier and, in doing so, Defendant CASH MONEY RECORDS, INC. specifically,
intentionally and strategically targeted, marketed, promoted, distributed and/or sold same album
“QUEEN” to consumers within the State of New York and/or to individuals whose residences are
within the State of New York.

49, That at all relevant times herein mentioned and upon information and belief,
Defendant CASH MONEY RECORDS, INC. controlled, governed and/or managed all contractual
and financial aspects involved in the management, production, creation, release, marketing,
distribution, selling and promoting of Defendant NICKI MINAJ’S album entitled “QUEEN”
which was released on or about August 10, 2018 which contains, without Plaintiff's permission,
authority and/or consent, Plaintiff's copyrighted, protected, written, created, composed, produced,
authored, released original, creative and unique musical composition/song/work/single entitled
“RICH SEX” and its lyrics, lyrical phrases, music, musical notes, musical arrangement, musical

beats and musical rhythm contained therein that Plaintiff created and authored in or about the year

17

 
Case 1:20-cv-11120-VEC Document1 Filed 12/31/20 Page 18 of 98

2016 and/or earlier.

50. ‘That at all relevant times herein mentioned and upon information and belief,
REPUBLIC RECORDS, INC. is a Delaware Corporation that is admitted and authorized to
conduct business throughout the United States and, more specifically, is authorized to conduct and
does in fact conduct business within the State of New York and has/maintains its
offices/headquarters/principal place of business in the County of New York, State of New York.

51. That at all relevant times herein mentioned and upon information and belief,
REPUBLIC RECORDS, INC. is/was owned/managed/controlled by and/or is a
Subsidiary/Subdivision/Subdepartment/Department/Subsidiary Record Label and/or is an agent,
servant, associate, affiliate and/or employee of Defendant UMG, and same Defendant REPUBLIC
RECORDS, INC., acting in concert with Defendants UMG, YOUNG MONEY
ENTERTAINMENT, INC., CASH MONEY RECORDS, INC. and NICKI MINAJ released,
distributed, marketed and sold throughout the United States and, more specifically, sold in the
State of New York, Defendant NICK] MINAJ’S album/Hip Hop album/Rap album entitled
“QUEEN” which was released on or about August 10, 2018 and which contains, without
Plaintiff's permission, authority and/or consent, Plaintiff's copyrighted, protected, written,
created, composed, produced, authored, released original, creative and unique musical
composition/song/work/single entitled “RICH SEX” and its lyrics, lyrical phrases, music, musical
notes, musical arrangement, musical beats and musical rhythm contained therein that Plaintiff
created and authored in or about the year 2016 and/or earlier.

52. That at all relevant times herein mentioned and upon information and belief,
Defendant REPUBLIC RECORDS, INC. controlled, governed and/or managed all contractual and

financial aspects involved in the management, production, creation, release, marketing,

18

 
Case 1:20-cv-11120-VEC Document1 Filed 12/31/20 Page 19 of 98

distribution, selling and promoting of Defendant NICKI MINAJ’S album entitled “QUEEN”
which was released on or about August 10, 2018 which contains, without Plaintiff's permission,
authority and/or consent, Plaintiff's copyrighted, protected, written, created, composed, produced,
authored, released original, creative and unique musical composition/song/work/single entitled
“RICH SEX” and its lyrics, lyrical phrases, music, musical notes, musical arrangement, musical
beats and musical rhythm contained therein that Plaintiff created and authored in or about the year
2016 and/or earlier.

53. That at all relevant times herein mentioned and upon information and belief,
Defendant REPUBLIC RECORDS, INC. was/is an American record label that had/has as one of
its Artists under/with same Defendant record label, Defendant NICKI MINAJ and Defendant
REPUBLIC RECORDS, INC. distributed, assisted in the distribution, sold, marketed and assisted
in the sales and marketing of Defendant NICKI MINAJ’s album entitled “QUEEN” which was
released on or about August 10, 2018 and which contains, without Plaintiff's permission, authority
and/or consent, Plaintiffs copyrighted, protected, written, created, composed, produced, authored,
released original, creative and unique musical composition/song/work/single entitled “RICH SEX”
and its lyrics, lyrical phrases, music, musical notes, musical arrangement, musical beats and
musical rhythm contained therein that Plaintiff created and authored in or about the year 2016
and/or earlier.

54, That at all relevant times herein mentioned and upon information and belief,
Defendant REPUBLIC RECORDS, INC. routinely/regularly conducted and continues to conduct
business within the State of New York which includes, but is not limited to, same Defendant’s
and/or its servants’, agents’, associates’, affiliates’, Artists’ and/or employees’ appearances on

radio, television and other public forums in the State of New York promoting its business and/or

19

 
Case 1:20-cv-11120-VEC Document1 Filed 12/31/20 Page 20 of 98

albums and/or Artists and/or concerts/performances and/or music; efforts made by same Defendant
within the State of New York to promote its business, music, Artists and/or the musical careers of
its Artists including Defendant NICK] MINAJ from which same Defendant has realized and
received, and continues to realize and receive substantial income from the State of New York.

55. That at all relevant times herein mentioned and upon information and belief,
Defendant REPUBLIC RECORDS, INC. and/or its
servants/agents/employees/associates/affiliates/Artists routinely/regularly appear on radio,
television and other public forums in the State of New York promoting its business, music, albums,
concerts, performances and/or the careers of its Artists including Defendant NICKI MINAGJ, her
music and her Album entitled “QUEEN”; efforts made by same Defendant within the State of
New York to promote its business, its music and the music/albums/concerts/performances/musical
career of its Artists including Defendant NICKI MINAJ from which same Defendant has realized
and received, and continues to realize and receive, substantial income from the State of New York.

56. That at all relevant times herein mentioned and upon information and. belief,
Defendant REPUBLIC RECORDS, INC. performs/transacts/conducts its business in the State of
New York, continues to perform/transact/conduct its business within the State of New York and
has received and continues to receive significant financial compensation/income/revenue/profits
from same business, sales and performances in the State of New York.

57. That at all relevant times herein mentioned and upon information and belief,
Defendant REPUBLIC RECORDS, INC. specifically sought, marketed, distributed and sold
music/albums/singles and continues to seek and sell music/albums/singles in the State of New
York including, but not limited to, Defendant NICKI MINAJ’S Album entitled “OUEEN” which

was released on or about August 10, 2018 and which contains, without Plaintiffs permission,

20

 
Case 1:20-cv-11120-VEC Document1 Filed 12/31/20 Page 21 of 98

authority and/or consent, Plaintiff's copyrighted, protected, written, created, composed, produced,
authored, released original, creative and unique musical composition/song/work/single entitled
“RICH SEX” and its lyrics, lyrical phrases, music, musical notes, musical arrangement, musical
beats and musical rhythm contained therein that Plaintiff created and authored in or about the year
2016 and/or earlier.

58. ‘That at all relevant times herein mentioned and upon information and belief,
Defendant REPUBLIC RECORDS, INC. worked, conducted business and/or appeared at various
music studios within the State of New York and/or caused, assisted, aided, booked and/or
scheduled Defendant NICKI MINAJ to appear, perform and/or work at various music studios in
New York including, but not limited to, Jungle City, Premier and Germano music studios located
in New York, New York.

59. That at all relevant times herein mentioned and upon information and belief,
Defendant REPUBLIC RECORDS, INC. released, distributed and/or sold a music/Hip Hop/Rap
album entitled “QUEEN” on or about August 10, 2018 which contains, without Plaintiff's
permission, authority and/or consent, Plaintiffs copyrighted, protected, written, created,
composed, produced, authored, released original, creative and unique musical
composition/song/work/single entitled “RICH SEX” and its lyrics, lyrical phrases, music, musical
notes, musical arrangement, musical beats and musical rhythm contained therein that Plaintiff
created and authored in or about the year 2016 and/or earlier.

60. That at all relevant times herein mentioned and upon information and belief,
Defendant REPUBLIC RECORDS, INC., due to New York’s large Hip/Hop and/or Rap music
consumption market/consumers, released the music album/Hip Hop album/Rap album entitled

“QUEEN” on or about August 10, 2018 which contains, without Plaintiff's permission, authority

21

 
Case 1:20-cv-11120-VEC Document1 Filed 12/31/20 Page 22 of 98

and/or consent, Plaintiff’ s copyrighted, protected, written, created, composed, produced, authored,
released original, creative and unique musical composition/song/work/single entitled “RICH SEX”
and its lyrics, lyrical phrases, music, musical notes, musical arrangement, musical beats and
musical rhythm contained therein that Plaintiff created and authored in or about the year 2016
and/or earlier and, in doing so, Defendant REPUBLIC RECORDS, INC. specifically, intentionally
and strategically targeted, marketed, promoted, distributed and/or sold same album “QUEEN” to
consumers within the State of New York and/or to individuals whose residences are within the
State of New York.

61. That at all relevant times herein mentioned and upon information and belief,
Defendant REPUBLIC RECORDS, INC. controlled, governed and/or managed all contractual and
financial aspects involved in the management, production, creation, release, marketing,
distribution, selling and promoting of Defendant NICKI MINAJ’S album entitled “QUEEN”
. which was released on or about August 10, 2018 which contains, without Plaintiff's permission,
authority and/or consent, Plaintiff's copyrighted, protected, written, created, composed, produced,
authored, released original, creative and unique musical composition/song/work/single entitled
“RICH SEX” and its lyrics, lyrical phrases, music, musical notes, musical arrangement, musical
beats and musical rhythm contained therein that Plaintiff created and authored in or about the year
2016 and/or earlier.

62. That at all relevant times herein mentioned and upon information and belief,
Defendant TOKYO NINJA, LLC. is a Delaware Corporation that is admitted and authorized to
conduct business throughout the United States and, more specifically, is authorized to conduct and
does in fact conduct business within the State of New York and_has/maintains its

offices/headquarters/principal place of business within the State of New York.

22

 
Case 1:20-cv-11120-VEC Document1 Filed 12/31/20 Page 23 of 98

63. That at all relevant times herein mentioned, Defendant TOKYO NINJA, LLC is
owned/managed/controlled by and/or is a company, corporation, limited liability company and/or
business entity of/owned by Defendant NICKI MINAJ.

64. That at all relevant times herein mentioned and upon information and belief,
TOKYO NINJA, LLC is/was  owned/managed/controlled by and/or is a
Subsidiary/Subdivision/Subdepartment/Department/Subsidiary Record Label and/or is an agent,
servant, associate, affiliate and/or employee of Defendants NICKI MINAJ, UMG, YOUNG
MONEY ENTERTAINMENT, INC., CASH MONEY RECORDS, INC. and/or REPUBLIC
RECORDS, INC. and same Defendant TOKYO NINJA, LLC, acting in concert with Defendants
NICKI MINAJ, UMG, YOUNG MONEY ENTERTAINMENT, INC., CASH MONEY
RECORDS, INC. and/or REPUBLIC RECORDS, INC., released, distributed, marketed and sold
throughout the United States and, more specifically, sold in the State of New York, Defendant
NICKI MINAJ’S album/Hip Hop album/Rap album entitled “OUEEN” which was released on or
about August 10, 2018 and which contains, without Plaintiff's permission, authority and/or
consent, Plaintiff's copyrighted, protected, written, created, composed, produced, authored,
released original, creative and unique musical composition/song/work/single entitled “RICH SEX”
and its lyrics, lyrical phrases, music, musical notes, musical arrangement, musical beats and
musical rhythm contained therein that Plaintiff created and authored in or about the year 2016
and/or earlier.

65. That at ail relevant times herein mentioned and upon information and belief,
Defendant TOKYO NINJA, LLC. controlled, governed and/or managed for Defendant NICKI
MINAJ, all contractual and financial aspects involved in the management, production, creation,

release, marketing, distribution, selling and promoting of Defendant NICKI MINAJ’S album

23

 
Case 1:20-cv-11120-VEC Document1 Filed 12/31/20 Page 24 of 98

entitled “QUEEN” which was released on or about August 10, 2018 which contains, without
Plaintiff's permission, authority and/or consent, Plaintiffs copyrighted, protected, written,
created, composed, produced, authored, released original, creative and unique musical
composition/song/work/single entitled “RICH SEX” and its lyrics, lyrical phrases, music, musical
notes, musical arrangement, musical beats and musical rhythm contained therein that Plaintiff
created and authored in or about the year 2016 and/or earlier,

66. That at all relevant times herein mentioned and upon information and belief,
Defendant TOKYO NINJA, LLC. was/is an American record label that had/has as one of its Artists
under/with same Defendant record label, Defendant NICKI MINAJ and Defendant TOKYO
NINJA, LLC received on behalf of and/or held, governed and controlled on behalf of Defendant
NICKI MINAJ, the financial compensation, income, revenues and profits Defendant NICKI
MINAJ received and continues to receive to present date from the marketing, merchandising,
distributing and selling of Defendant NICKI MINAJ’s album “QUEEN” and her infringing song
“RICH SEX” which contain, without Plaintiff's permission, authority and/or consent, Plaintiff's
copyrighted, protected, written, created, composed, produced, authored, released original, creative
and unique musical composition/song/work/single entitled “RICH SEX” and its lyrics, lyrical
phrases, music, musical notes, musical arrangement, musical beats and musical rhythm contained
therein that Plaintiff created and authored in or about the year 2016 and/or earlier.

67. That at all relevant times herein mentioned and upon information and belief,
Defendant TOKYO NINJA, LLC. routinely/regularly conducted and continues to conduct
business within the State of New York which includes, but is not limited to, same Defendant’s
and/or its servants’, agents’, associates’, affiliates’, Artists’ and/or employees’ appearances on

radio, television and other public forums in the State of New York promoting its business and/or

24

 
Case 1:20-cv-11120-VEC Document1 Filed 12/31/20 Page 25 of 98

albums and/or Artists and/or concerts/performances and/or music; efforts made by same Defendant
within the State of New York to promote its business, music, Artists and/or the musical careers of
its Artists including Defendant NICKI MINAJ from which same Defendant has realized and
received, and continues to realize and receive substantial income from the State of New York.

68. That at all relevant times herein mentioned and upon information and belief,
Defendant TOKYO NINJA, LLC. and/or its
servants/agents/employees/associates/affiliates/Artists routinely/regularly appear on radio,
television and other public forums in the State of New York promoting its business, music, albums,
concerts, performances and/or the careers of its Artists including Defendant NICKI MINAJ, her
music and her Album entitled “QUEEN”; efforts made by same Defendant within the State of
New York to promote its business, its music and the music/albums/concerts/performances/musical
career of its Artists including Defendant NICKI MINAJ from which same Defendant has realized
and received, and continues to realize and receive, substantial income from the State of New York.

69. That at all relevant times herein mentioned and upon information and. belief,
Defendant TOKYO NINJA, LLC. performs/transacts/conducts its business in the State of New
York, continues to perform/transact/conduct its business within the State of New York and has
received and continues to receive significant financial compensation/income/revenue/profits from
same business, sales and performances in the State of New York.

70. That at all relevant times herein mentioned and upon information and belief,
Defendant TOKYO NINJA, LLC. specifically sought, marketed, distributed and sold
music/albums/singles and continues fo seek and sell music/albums/singles in the State of New
York including, but not limited to, Defendant NICKI MINAJ’S songs, albums, singles, concerts,

tours and/or performances including, but not limited to, Defendant NICK] MINAJ’s album entitled

25

 
Case 1:20-cv-11120-VEC Document1 Filed 12/31/20 Page 26 of 98

“QUEEN” which was released on or about August 10, 2018 and which contains, without
Plaintiff's permission, authority and/or consent, Plaintiff's copyrighted, protected, written,
created, composed, produced, authored, released original, creative and unique musical
composition/song/work/single entitled “RICH SEX” and its lyrics, lyrical phrases, music, musical
notes, musical arrangement, musical beats and musical rhythm contained therein that Plaintiff
created and authored in or about the year 2016 and/or earlier.

71.‘ That at all relevant times herein mentioned and upon information and belief,
Defendant TOKYO NINJA, LLC. worked, conducted business and/or appeared at various music
studios within the State of New York and/or caused, assisted, aided, booked and/or scheduled
Defendant NICKI MINAS to appear, perform and/or work at various music studios in New York
including, but not limited to, Jungle City, Premier and Germano music studios located in New
York, New York.

72. That at all relevant times herein mentioned and upon information and belief,
Defendant TOKYO NINJA, LLC,, through, by and/or with the assistance of its
owner/agent/servant/employee Defendant NICKI MINAJ, worked and/or appeared at various
music studios within the State of New York and/or caused, assisted, aided, booked and/or
scheduled Defendant NICKI MINAJ to appear and/or work at various music studios in New York
which includes, but is not limited to, Jungle City, Premier and Germano music studios located in
New York, New York.

73. That at all relevant times herein mentioned and upon information and belief,
Defendant TOKYO NINJA, LLC., through, by and/or with the assistance of its
owner/agent/servant/employee Defendant NICKI MINAJ, released and sold a music/Hip Hop/Rap

album entitled “QUEEN” on or about August 10, 2018 which contains, without Plaintiffs

26

 
Case 1:20-cv-11120-VEC Document1 Filed 12/31/20 Page 27 of 98

permission, authority and/or consent, Plaintiff's copyrighted, protected, written, created,
composed, produced, authored, released original, creative and unique musical
composition/song/work/single entitled “RICH SEX” and its lyrics, lyrical phrases, music, musical
notes, musical arrangement, musical beats and musical rhythm contained therein that Plaintiff
created and authored in or about the year 2016 and/or earlier.

74. That at all relevant times herein mentioned and upon information and belief,
Defendant TOKYO NINJA, LLC., by and through its owner/agent/servant/employce Defendant
NICKI MINAJ, due to New York’s large Hip/Hop and/or Rap music consumption
market/consumers, released the music album/Hip Hop album/Rap album entitled “QUEEN” on or
about August 10, 2018 which contains, without Plaintiff's permission, authority and/or consent,
Plaintiff's copyrighted, protected, written, created, composed, produced, authored, released
original, creative and unique musical composition/song/work/single entitled “RICH SEX” and its
lyrics, lyrical phrases, music, musical notes, musical arrangement, musical beats and musical
rhythm contained therein that Plaintiff created and authored in or about the year 2016 and/or carlier
and, in doing so, Defendant TOKYO NINJA, LLC specifically, intentionally and strategically
targeted, marketed, promoted, distributed and/or sold same album “QUEEN” to consumers within
the State of New York and/or to individuals whose residences are within the State of New York.

75. That at all relevant times herein mentioned and upon information and belief,
Defendant TOKYO NINJA, LLC., through and by its owner/agent/servant/employee Defendant
NICKI MINAJ, controlled, governed and/or managed all contractual and financial aspects
involved in the management, production, creation, release, marketing, distribution, selling and
promoting of Defendant NICKI MINAJ’S album entitled “QUEEN” which was released on or

about August 10, 2018 which contains, without Plaintiffs permission, authority and/or consent,

27

 
Case 1:20-cv-11120-VEC Document1 Filed 12/31/20 Page 28 of 98

Plaintiffs copyrighted, protected, written, created, composed, produced, authored, released
original, creative and unique musical composition/song/work/single entitled “RICH SEX” and its
lyrics, lyrical phrases, music, musical notes, musical arrangement, musical beats and musical
rhythm contained therein that Plaintiff created and authored in or about the year 2016 and/or
earlier.

76. That at all relevant times herein mentioned and upon information and belief,
TOKYO NINJA, LLC. is a Delaware Corporation that is admitted and authorized to conduct
business throughout the United States and, more specifically, is authorized to conduct business
and does in fact conduct business within the State of New York by and through its
owner/agent/servant/employee Defendant NICKI MINAJ who __has/maintains
offices/headquarters/principal place of business in the County of New York, State of New York.

77, That at all relevant times herein mentioned and upon information and belief,
TOKYO NINJA, LLC., through and by its owner/agent/servant/employee Defendant NICKI
MINAJ, is/was owned/managed/controlled by and/or is a
Subsidiary/Subdivision/Subdepartment/Department/Subsidiary Record Label and/or is an agent,
servant, associate, affiliate and/or employee of Defendant UMG and same Defendant TOKYO
NINJA, LLC, acting in concert with Defendants NICKI MINAJ, UMG, YOUNG MONEY
ENTERTAINMENT, INC., CASH MONEY RECORDS, INC. and/or REPUBLIC RECORDS,
INC., released, distributed, marketed and sold throughout the United States and, more specifically,
sold in the State of New York, Defendant NICKI MINAS album/Hip Hop album/Rap album
entitled “QUEEN” which was released on or about August 10, 2018 and which contains, without
Plaintiff's permission, authority and/or consent, Plaintiff's copyrighted, protected, written,

created, composed, produced, authored, released original, creative and unique musical

28

 
Case 1:20-cv-11120-VEC Document1 Filed 12/31/20 Page 29 of 98

composition/song/work/single entitled “RICH SEX” and its lyrics, lyrical phrases, music, musical
notes, musical arrangement, musical beats and musical rhythm contained therein that Plaintiff
created and authored in or about the year 2016 and/or earlier.

78. That at all relevant times herein mentioned and upon information and belief,
Defendant TOKYO NINJA, LLC., through and by its owner/agent/servant/employee, Defendant
NICKI MINAJ controlled, governed and/or managed for Defendant NICKI MINAJ, all contractual
and financial aspects involved in the management, production, creation, release, marketing,
distribution, selling and promoting of Defendant NICKI MINAJ’S album entitled “OUEEN”
which was released on or about August 10, 2018 which contains, without Plaintiff's permission,
authority and/or consent, Plaintiff's copyrighted, protected, written, created, composed, produced,
authored, released original, creative and unique musical composition/song/work/single entitled
“RICH SEX” and its lyrics, lyrical phrases, music, musical notes, musical arrangement, musical
beats and musical rhythm contained therein that Plaintiff created and authored in or about the year
2016 and/or earlier.

79. That at all relevant times herein mentioned and upon information and belief,
Defendant TOKYO NINJA, LLC., through and by its owner/agent/servant/employee Defendant
NICKI MINAJ, routinely/regularly conducted and continues to conduct business within the State
of New York which includes, but is not limited to, same Defendant’s and/or its servants’, agents’,
associates’, affiliates’, Artists’ and/or employees’ appearances on radio, television and other public
forums in the State of New York promoting its business and/or albums and/or Artists and/or
concerts/performances and/or music; efforts made by same Defendant within the State of New
York to promote its business, music, Artists and/or the musical careers of its Artists including

Defendant NICKI MINAJ from which same Defendant has realized and received, and continues

29

 
Case 1:20-cv-11120-VEC Document1 Filed 12/31/20 Page 30 of 98

to realize and receive substantial income from the State of New York.

80. ‘That at all relevant times herein mentioned and upon information and belief,
Defendant TOKYO NINJA, LLC, by and through its owner/servant/agent/employee Defendant
NICKI MINAJ, routinely/regularly appear on radio, television and other public forums in the State
of New York promoting its business, music, albums, concerts, performances and/or the careers of
its Artists including Defendant NICKI MINAJ, her music and her Album entitled “QUEEN”;
efforts made by same Defendant within the State of New York to promote its business, its music
and the music/albums/concerts/performances/musical career of its Artists including Defendant
NICKI MINAJ from which same Defendant has realized and received, and continues to realize
and receive, substantial income from the State of New York.

81. That at all relevant times herein mentioned and upon information and belief,
Defendant TOKYO NINJA, LLC., through and by its owner/agent/servant/employee Defendant
NICKI MINAJ, performs/transacts/conducts its business in the State of New York, continues to
perform/transact/conduct its business within the State of New York and has received and continues
to receive significant financial compensation/income/revenue/profits from same business, sales
aod performances in the State of New York.

82. That at all relevant times herein mentioned and upon information and belief,
Defendant TOKYO NINJA, LLC., through and by its owner/agent/servant/employee Defendant
NICKI MINAJ, specifically sought, marketed, distributed and sold music/albums/singles and
continues to seek and sell music/albums/singles in the State of New York including, but not limited
to, Defendant NICKI MINAJ’S songs, albums, singles, concerts, tours and/or performances
including, but not limited to, Defendant NICK] MINAJ’s album entitled “QUEEN” which was

released on or about August 10, 2018 and which contains, without Plaintiff's permission, authority

30

 
Case 1:20-cv-11120-VEC Document1 Filed 12/31/20 Page 31 of 98

and/or consent, Plaintiffs copyrighted, protected, written, created, composed, produced, authored,
released original, creative and unique musical composition/song/work/single entitled “RICH SEX”
and its lyrics, lyrical phrases, music, musical notes, musical arrangement, musical beats and
musical rhythm contained therein that Plaintiff created and authored in or about the year 2016
and/or earlier.

83. That at all relevant times herein mentioned and upon information and belief,
Defendant TOKYO NINJA, LLC., through and by its owner/agent/servant/employee Defendant
NICKI MINAJ, worked, conducted business and/or appeared at various music studios within the
State of New York and/or caused, assisted, aided, booked and/or scheduled Defendant NICKI
MINAJ to appear, perform and/or work at various music studios in New York including, but not
limited to, Jungle City, Premier and Germano music studios located in New York, New York.

84. That at all relevant times herein mentioned and upon information and belief,
Defendant TOKYO NINJA, LLC., through and by its owner/agent/servant/employee Defendant
NICKI MINAJ, released and sold a music/Hip Hop/Rap album entitled “QUEEN” on or about
August 10, 2018 which contains, without Plaintiff’s permission, authority and/or consent,
Plaintiff's copyrighted, protected, written, created, composed, produced, authored, released
original, creative and unique musical composition/song/work/single entitled “RICH SEX” and its
lyrics, lyrical phrases, music, musical notes, musical arrangement, musical beats and musical
rhythm contained therein that Plaintiff created and authored in or about the year 2016 and/or
earlier.

85. That at all relevant times herein mentioned and upon information and belief,
Defendant TOKYO NINJA, LLC., through and by its owner/agent/servant/employee Defendant

NICKI MINAJ, due to New York’s large Hip/Hop and/or Rap music consumption

31

 
Case 1:20-cv-11120-VEC Document1 Filed 12/31/20 Page 32 of 98

market/consumers, released the music album/Hip Hop album/Rap album entitled “OUEEN” on or
about August 10, 2018 which contains, without Plaintiff's permission, authority and/or consent,
Plaintiff's copyrighted, protected, written, created, composed, produced, authored, released
original, creative and unique musical composition/song/work/single entitled “RICH SEX” and its
lyrics, lyrical phrases, music, musical notes, musical arrangement, musical beats and musical
rhythm contained therein that Plaintiff created and authored in or about the year 2016 and/or earlier
and, in doing so, Defendant TOKYO NINJA, LLC., through and by its
owner/agent/servant/employee Defendant NICKI MINAJ, specifically, intentionally and
strategically targeted, marketed, promoted, distributed and/or sold same album “QUEEN” to
consumers within the State of New York and/or to individuals whose residences are within the
State of New York.

86. That at all relevant times herein mentioned and upon information and belief,
Defendant TOKYO NINJA, LLC., through and by its owner/agent/servant/employee, Defendant
NICKI MINAJ, controlled, governed and/or managed all contractual and financial aspects
involved in the management, production, creation, release, marketing, distribution, selling and
promoting of Defendant NICKI MINAJ’S album entitled “QUEEN” which was released on or
about August 10, 2018 and which contains, without Plaintiff's permission, authority and/or
consent, Plaintiffs copyrighted, protected, written, created, composed, produced, authored,
released original, creative and unique musical composition/song/work/single entitled “RICH SEX”
and its lyrics, lyrical phrases, music, musical notes, musical arrangement, musical beats and
musical rhythm contained therein that Plaintiff created and authored in or about the year 2016

and/or earlier.

32

 

 

 
Case 1:20-cv-11120-VEC Document1 Filed 12/31/20 Page 33 of 98

FACTUAL AND GENERAL ALLEGATIONS

87. In 2016 or earlier, Plaintiff wrote, created, authored, owned, originated, composed
and produced for himself and/or his own album, his original, creative and unique musical
work/musical composition/song entitled “RICH SEX” and the accompanying music, musical
notes, musical arrangement, musical beats, musical rhythm, lyrics and lyrical phrases contained
therein. Plaintiff's song “RICH SEX” and its accompanying lyrics and music/musical
notes/musical arrangement/musical beats and musical rhythm is distinctly Plaintiff's with its own
unique phraseology, lyrics, meaning, linguistic combinations, musical arrangements, musical
notes, musical beats and musical rhythm using Rap and/or Hip Hop/“street life” dialectAmanner of
speaking and/or communicating and using main stream practical experiences and uniquely and
creatively mixing same with the English language presented in a song/Rap song/Hip Hop song.

88. Plaintiff had a long-standing relationship with Defendant NICKI MINAJ as, based
upon information and belief, they met on MySpace in or around the year 2007, they both lived
and/or were from Queens, New York and both shared a love of Rap and Hip/Hop music.

89. Defendant NICKI MINAJ personally knew of and had knowledge of Plaintiff's
rapping/artistic/song writing, Hip Hop and/or Rap and/or Trap music style, his musical
arrangement and composing ability and his unique phraseology and ability to linguistically
combine Hip Hop//Rap/street life dialect/manner of speaking and/or communicating and mixing
same with the English language to create unique, original and creative songs and music.

90. In addition, Defendant NICKT MINAJ, in a number of public forums acknowledged
that she had/has a longstanding relationship with Plaintiff and has further acknowledged that
Plaintiff is a gifted Artist/Songwriter/Composer/Producer/Hip Hop artist/Rapper/Trap music

Artist/Music Producer.

33

 
Case 1:20-cv-11120-VEC Document1 Filed 12/31/20 Page 34 of 98

100. In 2016 or earlier, Plaintiff allowed Defendant NICKI MINAJ to listen to Plaintiff's
protected and copyrighted original, creative and unique song/Rap song/Hip Hop song entitled
“RICH SEX” that he wrote, composed, arranged and produced for himself and for his own album,
and, Defendant NICKI MINAJ upon listening to same immediately admitted/acknowledged to
Plaintiff that his song “RICH SEX” was a hit, was extremely marketable and would be a global
commercial success.

101. In 2016 or earlier, after Plaintiff allowed Defendant NICKI MINAJ to listen to
Plaintiff's protected and copyrighted original, creative and unique song/Rap song/Hip Hop song
entitled “RICH SEX” that he wrote and produced for himself and for his own album, Defendant
NICKT MINAJ asked Plaintiff for a copy of his song “RICH SEX”, a copy of which Plaintiff
provided Defendant NICK] MINAJ which included Plaintiff's original, unique and creative lyrics,
lyrical phrases, music, musical notes, musical arrangement, musical beats and musical rhythm
contained in and accompanying Plaintiff's song “RICH SEX”.

102. Plaintiff created, wrote, authored, originated, composed, arranged and produced his
song “RICH SEX” and its original, unique and creative lyrics, lyrical phrases, music, musical notes,
musical arrangement, musical beats and musical rhythm contained in same song for his own album
and/or as his own single, and, Plaintiff advised Defendant NICKI MINAJ that he created his song
“RICH SEX” to release same on his own album and/or as his own single.

103. Plaintiff did not authorize or permit Defendant NICK] MINAJ and/or any of the
other named Defendants herein, nor Defendants’
agents/servants/licensees/affiliates/associates/subsidiaries/parent companies/record
labels/employees to take, use, usurp, appropriate, misappropriate, alter, modify, change, adopt,

distribute, licensee, perform, record, sell, market, copy and/or otherwise use Plaintiffs unique,

34

 
Case 1:20-cv-11120-VEC Document1 Filed 12/31/20 Page 35 of 98

original and creative song “RICH SEX” nor any of the lyrics, lyrical phrases, music, musical notes,
musical arrangement, musical beats and musical rhythm contained in same, in whole or in part for
any purpose.

104. Plaintiff did not authorize or permit Defendant NICKI MINAJ and/or any of the
other named Defendants herein, nor Defendants’
agents/servants/licensees/affiliates/associates/subsidiaries/parent companies/record
labels/employees to place, use and/or implement Plaintiff’s unique, original and creative song
“RICH SEX” nor any of the lyrics, lyrical phrases, music, musical notes, musical arrangement,
musical beats and musical rhythm contained in same, in whole or in part, on Defendant NICKI
MINAJ’’S album entitled “QUEEN” nor to be released as a single by Defendant NICKI MINAJ.

105. Plaintiff did not authorize or permit Defendant NICKI MINAJ and/or any of the
other named Defendants herein, nor Defendants’
agents/servants/licensees/affiliates/associates/subsidiaries/parent companies/record
labels/employees to place, use and/or implement Plaintiff's unique, original and creative song
“RICH SEX” nor any of the lyrics, lyrical phrases, music, musical notes, musical arrangement,
musical beats and musical rhythm contained in same, in whole or in part, on Defendant NICKI
MINAJ’’S album entitled “QUEEN” nor to be released as a single by Defendant NICKI MINAJ
nor by Defendants UMG, YOUNG MONEY ENTERTAINMENT, INC., CASH MONEY

RECORDS, INC., REPUBLIC RECORDS, INC. and/or TOKYO NINJA, LLC.
Defendants’ Infringement of Plaintiff's Work

106. That at all relevant times herein mentioned, and upon information and belief,
Defendants in or about June 11, 2018, in their individual and respective capacities and acting in

concert with each other, in violation of the 1978 Copyright Act, infringed upon Plaintiff's

35

 
Case 1:20-cv-11120-VEC Document1 Filed 12/31/20 Page 36 of 98

copyrighted work entitled “RICH SEX’, which is copyrighted with the United States Copyright
Office under Copyright Registration Number PA0002241281, by taking, copying, using and
misappropriating same as the first promotional single from and for Defendant NICKI MINAJ’s
album entitled “QUEEN” which was released by Defendants acting in concert with each other on
or about August 10, 2018; unlawfully releasing Defendants’ infringing song bearing the very same
title “RICH SEX” on Defendants’ album “QUEEN” which contains, without Plaintiff's
permission, authority and/or consent, Plaintiffs copyrighted, protected, written, created,
composed, produced, authored, released original, creative and unique musical
composition/song/work/single entitled “RICH SEX” and its lyrics, lyrical phrases, music, musical
notes, musical arrangement, musical beats and musical rhythm contained therein that Plaintiff
created and authored in or about the year 2016 and/or earlier.

107. That at all relevant times herein mentioned, and upon information and belief, a side-
by-side comparison of Plaintiffs copyrighted and protected work entitled “RICH SEX” to
Defendants’ infringing song “RICH SEX”, both lyrically and musically, demonstrates that
Defendants’ infringing song is identical, the same as, substantially identical and/or substantially
and strikingly similar to Plaintiff's copyrighted work/song entitled “RICH SEX”. Annexed hereto
and made a part hereof as Exhibit “A” is a CD containing copies of both Plaintiff's copyrighted
work “RICH SEX” and Defendants’ infringing song “RICH SEX”.

108. That at all relevant times herein mentioned, and upon information and belief,
separate and apart from and in addition to Defendants’ taking, using and copying Plaintiff's
underlying music, musical notes, musical arrangement/beats/rhythms from Plaintiff's copyrighted
and protected work “RICH SEX”, Defendants individually and acting in concert with each other,

took, used and copied Plaintiff's original, creative and unique lyrics and lyrical phrases including,

36

 
Case 1:20-cv-11120-VEC Document1 Filed 12/31/20 Page 37 of 98

but not limited to, Plaintiffs unique, creative and original lyrics/lyrical phrases contained in the

repeated chorus of Plaintiff's copyrighted work/song that Defendants’ took and placed verbatim

in Defendants’ infringing song as Defendants’ repeated chorus:

PLAINTIFF'S COPYRIGHTED WORK/SONG

   

ate ea eh @nyinisrie nie

DEFENDANTS’ INFRINGING
“RICH SEX” WORK/SONG
“RICH SEX”
“If you know your p---y worth a Benz truck “Tf you know your p---y worth a Benz truck
(Rich Sex) (Rich Sex)
Don’t let homie f---k unless his bands up Don’t let homie f---k unless his bands up
(Rich Sex) (Rich Sex)
Go to DR, get that fat transfer Go to DR, get that fat transfer
(Rich Sex) (Rich Sex)
It ain’t such a thing as broke and handsome It ain’t such a thing as broke and handsome
(Rich Sex) (Rich Sex)
If you let that broke n---a f---k, we tellin’ If you let that broke n---a f+--k, we tellin’
(Rich Sex} (Rich Sex)
If you let that broke n---a f---k, we tellin’ If you let that broke n---a f---k, we tellin’
(Rich Sex) (Rich Sex)
If you let that broke n---a f---k, we tellin’ If you let that broke n---a f---k, we tellin’
(Rich Sex) (Rich Sex)
If you let that broke n---a f---k, we tellin’ If you let that broke n---a f---k, we tellin’
(Rich Sex) {Rich Sex)

 

 

 

 

 

 

 

See Exhibit “A”, CD containing copies of both Plaintiff's copyrighted work “RICH SEX” and

Defendants’ infringing song “RICH SEX”.

109. That at all relevant times herein mentioned, and upon information and belief,

Defendants in their individual and respective capacities and acting in concert with each other, gave

clearance and approval for the release, distribution and sale of Defendants’ infringing work/song

“RICH SEX” both as a promotional single for and as a song in Defendant NICKI MINAJ’S album

entitled “QUEEN” which Defendants’ released on or about August 10, 2018 without Plaintiff's

permission, authority and/or consent and without due credit and/or compensation to Plaintiff for

Defendants’ use of Plaintiff's copyrighted work “RICH SEX” in Defendants’ infringing song/work

37

 

 
Case 1:20-cv-11120-VEC Document1 Filed 12/31/20 Page 38 of 98

“RICH SEX”.

110. ‘That at all relevant times herein mentioned, and upon information and belief,
Defendants gave clearance and approval for the production, marketing, sales, promotion and
distribution of Defendants’ infringing work/song “RICH SEX” throughout the world and, more
specifically, into and throughout the State of New York because of New York’s large Hip/Hop
and/or Rap music consumption market/consumers, and Defendants further placed their infringing
work/song “RICH SEX”, and the album “QUEEN” containing said infringing song, into the New
York and world-wide entertainment/music marketplace and stream of commerce.

111. That at all relevant times herein mentioned, and upon information and belief,
Defendant UMG was/is contractually engaged in the production, manufacture, world-wide
distribution and sales of music works/songs/albums/videos written and/or produced by Defendants
NICKI MINAJ, YOUNG MONEY ENTERTAINMENT, INC., CASH MONEY RECORDS,
INC., REPUBLIC RECORDS, INC. and/or TOKYO NINJA, LLC herein under and pursuant to
their individual and/or collective artist-label, subsidiary label-parent label and/or producer-label
relationships with Defendant UMG including, but not limited to, for and in connection with
Defendants’ infringing work/song “RICH SEX”.

112. That at all relevant times herein mentioned, and upon information and belief,
Defendants, individually and/or collectively, and/or acting in concert with one another, directly
presided over, managed, governed, operated and/or controlled any, part of and/or all creative,
financial and contractual aspects and undertakings involved in the contractual creation, production,
marketing, merchandising, sales and distribution of Defendants’ infringing work/song “RICH
SEX”,

113. That at all relevant times herein mentioned, and upon information and belief,

38

 
Case 1:20-cv-11120-VEC Document1 Filed 12/31/20 Page 39 of 98

Defendants YOUNG MONEY ENTERTAINMENT, INC., CASH MONEY RECORDS, INC.,
REPUBLIC RECORDS, INC. and/or TOKYO NINJA, LLC are/were subdivisions, subsidiaries,
labels, subsidiary record labels and/or departments of/with/under Defendant UMG including
regarding the production, manufacture, sales and world-wide distribution of Defendants’
infringing work/song “RICH SEX”.

114. That at all relevant times herein mentioned, and upon information and belief,
Defendant NICKI MINAJ is/was contractually signed as a music/recording Artist to/with
Defendants UMG, YOUNG MONEY ENTERTAINMENT, INC., CASH MONEY RECORDS,
INC., REPUBLIC RECORDS, INC. and/or TOKYO NINJA, LLC including, but not limited to,
for and in connection with the production, manufacture, sales and world-wide distribution of
Defendants’ infringing work/song “RICH SEX” and/or their album “QUEEN”.

115. That at all relevant times herein mentioned, and upon information and belief,
Defendant UMG knew of and/or had reason to know of and/or cleared and approved, directly
and/or by way of its labels/departments/subdivisions/subsidiaries including, but not limited to,
Defendants YOUNG MONEY ENTERTAINMENT, INC., CASH MONEY RECORDS, INC.,
REPUBLIC RECORDS, INC., NICKI MINAJ and/or TOKYO NINJA, LLC, the contractual
retainers/agreements/contracts of all collaborating songwriters and/or collaborating producers
engaged by Defendant NICK] MINAJ for Defendants’ infringing work/song “RICH SEX” and/or
for the album “QUEEN”.

116. That at all relevant times herein mentioned and upon information and belief,
Defendant UMG knew of and/or had reason to know of, and/or cleared and approved, directly
and/or by way of Defendants YOUNG MONEY ENTERTAINMENT, INC., CASH MONEY

RECORDS, INC., REPUBLIC RECORDS, INC., NICKI MINAJ and/or TOKYO NINJA, LLC,

39

 
Case 1:20-cv-11120-VEC Document1 Filed 12/31/20 Page 40 of 98

the contractual retainers/agreements/contracts of the other named Defendants herein and/or other
unnamed third-parties to write, collaborate, create and/or produce Defendants’ infringing
work/song “RICH SEX” and/or the album “QUEEN” and/or to assist in/participate in the writing,
collaborating, creating and/or producing of same.

117. That at all relevant times herein mentioned and upon information and belief,
Defendant UMG knew of and/or had reason to know of and/or cleared and approved, directly
and/or by way of Defendants YOUNG MONEY ENTERTAINMENT, INC., CASH MONEY
RECORDS, INC,, REPUBLIC RECORDS, INC., NICKI MINAJ and/or TOKYO NINJA, LLC,
those contractual retainers/agreements/contracts with/for Defendant NICKI MINAJ and/or the
other named Defendants and/or third parties, in furtherance of Defendants’ music-sound
recordation, music-video recordation, music-sound production, music-video production and the
overall creation, production, distribution, marketing, promotion, selling and releasing of
Defendants’ infringing work/song “RICH SEX” and/or their album “QUEEN”.

118, That at all relevant times herein mentioned, and upon information and belief,
Defendant NICKI MINAJ performed and continues to perform Defendants’ infringing work/song
“RICH SEX” and Defendants continue to sell, distribute and/or otherwise generate
revenue/income/sales/profits from Defendants’ infringing work/song “RICH SEX” and from their
infringing album “QUEEN” to present date.

119. That at all relevant times herein mentioned and upon information and belief,
Defendant UMG, through its labels/subdivisions/departments/subsidiaries Defendants YOUNG
MONEY ENTERTAINMENT, INC., CASH MONEY RECORDS, INC., REPUBLIC
RECORDS, INC. and/or TOKYO NINJA, LLC., knew and/or had reasons to know of and/or

managed, governed and/or controlled the hiring of any and all third party music, lyric and/or

40

 
Case 1:20-cv-11120-VEC Document1 Filed 12/31/20 Page 41 of 98

production professionals engaged by Defendants for songwriting, music-audio sound production
and arrangement, video-music sound production and arrangement and/or songwriting production
and/or arrangement for Defendants’ infringing work/song “RICH SEX” and/or for their album
“QUEEN”.

120. That at all relevant times herein mentioned and upon information and belief,
Defendants maintained and continue to maintain and have/own a significant degree of contractual
and/or financial interest in any and all underlying and/or resulting legal ownership rights including,
but not limited to, those obtained by/through copyright protections initiated and/or held,
individually or jointly, by Defendants NICKI MINAJ, YOUNG MONEY ENTERTAINMENT,
INC., CASH MONEY RECORDS, INC., REPUBLIC RECORDS, INC, and/or TOKYO NINJA,
LLC, and/or by any third parties related thereto and/or any of the other named Defendants herein,
in connection with the creating, producing, marketing, selling, releasing, performing and/or
distributing of Defendants’ infringing work/song “RICH SEX” and their album “QUEEN”,

121. That at all relevant times herein mentioned, and upon information and belief,
Defendant NICKI MINAJ owns, manages, controls and/or operates Defendant TOKYO NINJA,
LLC as a corporate vehicle through which Defendant NICKI MINAJ enters into professional
entertainment contracts, partnerships, businesses and/or agreements with third-party entities and
which houses or processes any revenue generated therefrom including, but not limited to, same
Defendant’s contract/agreement/business agreement/contractual relationship with Defendants
UMG, YOUNG MONEY ENTERTAINMENT, INC., CASH MONEY RECORDS, INC. and/or
REPUBLIC RECORDS, INC., for the creating, recording, selling, producing, marketing,
performing and/or distributing of Defendants’ infringing work/song ‘RICH SEX” and their album

“QUEEN”.

41

 
Case 1:20-cv-11120-VEC Document1 Filed 12/31/20 Page 42 of 98

122. That at all relevant times herein mentioned, and upon information and belief,
Defendant TOKYO NINJA, LLC additionally and/or alternatively houses various companies and
copyright ownership interests owned and held by Defendant NICKI MINAJ that are related to her
various music entertainment and other entrepreneurial ventures including, but not limited to, the
creating, recording, selling, producing, marketing, performing and distributing of Defendants’
infringing work/song “RICH SEX” and their album “QUEEN”,

123. That at all relevant times herein mentioned, and upon information and belief,
Defendant TOKYO NINJA, LLC received, and presently receives, holds, processed and/or
distributes for Defendant NICKI MINAJ various forms and amounts of revenues, royalties,
dividends and payments generated and received through transactions, partnerships, projects, and
sales through and with various third party entities including, but not limited to, those generated
and received through the creating, recording, selling, producing, marketing, performing and
distributing of Defendants’ infringing work/song “RICH SEX” and their album “QUEEN”,

124. That at all relevant times herein mentioned, and upon information and belief,
Defendant TOKYO NINJA, LLC is a corporation created, owned, operated, managed, governed,
controlled and/or established by Defendant NICKI MINAJ for the purposes of receiving,
processing, holding and/or converting her contractual and/or non-contractual revenues and/or
royalties earned and/or received by, gifted and/or otherwise granted to Defendant NICKI MINAJ
in her capacity as a professional music entertainment artist including, but not limited to, such
revenues generated and/or received by Defendants for/from the creating, recording, selling,
producing, marketing, performing and distributing of Defendants’ infringing work/song “RICH
SEX” and their album “QUEEN”,

125. That at all relevant times herein mentioned, and upon information and belief,

42

 
Case 1:20-cv-11120-VEC Document1 Filed 12/31/20 Page 43 of 98

Defendants, prior to Defendants’ infringing work/song “RICH SEX” and album “QUEEN”, and
were/are personally and professionally aware of the existence of Plaintiff , of Plaintiff's protected
and copyrighted work/song “RICH SEX” and Plaintiff's lyrics, words, lyrical phrases and
music/musical notes/beats/rhythm/arrangement contained therein and that Plaintiff is the author,
composer, producer and creator of his protected and copyrighted work/song “RICH SEX”.

126. That at all relevant times herein mentioned, and upon information and belief,
Defendant UMG knew and/or had reason to know of, and/or managed, facilitated, governed,
recommended, oversaw and/or controlled Defendant NICKI MINAJ’S agreement, contract,
retainer, collaboration and/or musical collaboration/engagement with Defendants YOUNG
MONEY ENTERTAINMENT, INC., CASH MONEY RECORDS, INC., REPUBLIC
RECORDS, INC. and/or TOKYO NINJA, LLC, and/or with any other third parties, in all music,
lyric and video creation, writing, composing, recording, arrangement and production for/of the
songwriting, arrangement and production of Defendants’ infringing work/song “RICH SEX” and
the album “QUEEN”.

127. That at all relevant times herein mentioned, and upon information and belief,
Defendants concede/acknowledge that Plaintiff is the author, creator, songwriter, composer and
producer for music and lyrics of the song “RICH SEX” including its lyrics, words, lyrical phrases
and musical accompaniment, music, musical notes, beats and rhythm but, despite same, have failed
to present date to properly, fully and/or duly compensate Plaintiff for Defendants’ use, copying,
taking, misappropriating and implementing Plaintiff's protected and copyrighted work/song
“RICH SEX” into/in Defendants’ infringing work/song “RICH SEX” and in their infringing album
“QUEEN”.

128. That at all relevant times herein mentioned, and upon information and belief, while

43

 
Case 1:20-cv-11120-VEC Document1 Filed 12/31/20 Page 44 of 98

Defendants concede/acknowledge that Plaintiff is the author, creator, songwriter, composer and
producer for music and lyrics of the song “RICH SEX” including its lyrics, words, lyrical phrases
and musical accompaniment, music, musical notes, beats and rhythm contained therein, which
Defendants took and used in Defendants’ infringing work/song “RICH SEX” and their album
“QUEEN”, Defendants improperly credit other third parties including Defendant NICKI MINAJ
as being a songwriter of Defendants’ infringing work/song “RICH SEX”.

129. That at all relevant times herein mentioned, Defendants have exploited and
continue to exploit and greatly profit from Defendants’ infringement of Plaintiff's copyrighted
work/song entitled “RICH SEX” in this jurisdiction, within the balance of all U.S. jurisdictions,
throughout the international entertainment market and the world by reproducing, preparing
derivative works, copying, distributing, selling, singing, licensing, publicly performing and/or
otherwise exploiting Plaintiff's copyrighted work/song “RICH SEX’, and, by further, upon
information and belief, marketing, selling, licensing, exploiting and/or distributing
merchandise/merchandise products from Defendants’ infringing use of Plaintiffs
protected/copyrighted work/song “RICH SEX” herein.

130. That at all relevant times herein mentioned, Defendants’ infringement of Plaintiff's
protected work, song, content, lyrics, words, lyrical phrases, music, musical arrangement, musical
notes, musical beat and rhythm in his creative, unique and original song “RICH SEX”, is continuing
to present date as Defendants’ infringing song “RICH SEX” and their infirming album “QUEEN”
continue to be sold, publicly performed, distributed and/or licensed by Defendants herein, and, as
Defendants, despite industry practice, never sought a license or permission from Plaintiff.

131. Defendants’ infringement of Plaintiff's copyrighted work/song “RICH SEX” also

includes, upon information and belief, Defendants’ registering “RICH SEX” as search terms/

44

 
Case 1:20-cv-11120-VEC Document1 Filed 12/31/20 Page 45 of 98

intemet search engine terms and that Defendants have done so intentionally to manipulate search
engines and search engine terms to Defendants’ direct benefit and/or profit. That, upon
information and belief, Defendants’ registering of Plaintiffs unique, creative and original
lyrics/phrase/title/lyrical phrase “RICH SEX” as search engine terms continues as an infringement
of Plaintiffs protected work to present date.

132. That at all relevant times herein mentioned, Defendants’ infringing acts herein
include, but are not limited to, unlawfully creating, recording, manufacturing, producing, selling,
publicly performing, concert touring, licensing, marketing, and/or distributing the musical
composition and sound recording of Plaintiff's protected work/song/lyrics/music/musical
notes/beat/rhythm/arrangement of/in Plaintiff's copyrighted song “RICH SEX” on/in Defendants’
infringing song “RICH SEX” and their infringing album “QUEEN” which contains same
infringing song by Defendants.

133. That at all relevant times herein mentioned, Defendants, upon information and
belief, further unlawfully infringed upon Plaintiffs protected work/song “RICH SEX” and his
creative, original and unique lyrics, words, phrases, lyrical phrases, music, musical notes, musical
arrangement, beat and rhythm contained in same by selling, marketing, licensing and/or
distributing singles, Albums, CDs, DVDs, concerts, performances, merchandise/merchandise
products and the like to exploit Plaintiff's protected work/song which includes, but is not limited
to, selling Defendants’ “QUEEN” album and its promotional release song “RICH SEX”, making
music videos using Plaintiff’s protected work/song “RICH SEX” and/or by collaborating with other
artists using Plaintiffs protected work/song “RICH SEX’.

134. Defendants’ infringement is the unlawful appropriation of Plaintiff's copyrighted

material/work/song “RICH SEX” including Plaintiff's original, creative and unique lyrics, lyrical

45

 
Case 1:20-cv-11120-VEC Document1 Filed 12/31/20 Page 46 of 98

phrases, words, music, musical notes, musical arrangements/beats/rhythms contained in same.

135. That at all relevant times herein mentioned, without seeking to obtain nor obtaining
any form of advance permission, authority and/or consent from Plaintiff, upon information and
belief, Defendants intentionally and unlawfully used Plaintiff ’s original, creative and unique
copyrighted material/work/song “RICH SEX” including Plaintiffs original, creative and unique
lyrics, lyrical phrases, words, music, musical notes, musical arrangements/beats/rhythms
contained in same, with purposeful knowledge and intent in unlawfully misappropriating same in
order to establish an overarching, provocative and pervasive theme as evidenced by the ongoing
significant success of Defendants’ infringing “RICH SEX” and their album “QUEEN”.

136. That at all relevant times herein mentioned, upon information and_ belief,
Defendants’ infringing song “RICH SEX”, as the promotional song for Defendants’ infringing
album “QUEEN”, was immediately received and recognized as a theme song and mantra of sorts
which propelled into meteoric success that is squarely attributable to the fact that legions of
newfound fans throughout the world download, direct-request and zealously respond to live
performances of this song on a routine basis.

137. That at all relevant times herein mentioned, upon information and belief, for this
reason, Defendant NICKI MINAJ intentionally performs and continues to perform to present date
Defendants’ infringing song “RICH SEX” during nearly every single live
performance/concert/concert tout by Defendant NICKI MINAJ.

138. That at all relevant times herein mentioned, and upon information and belief, in
2018, through the individual and collective efforts of all of the Defendants, Defendant NICKI
MINAJ collaborated with Rapper “Willie Wayne” to create Defendants’ infringing

work/song/version of Plaintiff's copyrighted work entitled “RICH SEX”? and Defendant NICKI

46

 
Case 1:20-cv-11120-VEC Document1 Filed 12/31/20 Page 47 of 98

MINAS, in furtherance of Defendants’ individual and collective efforts, recorded, sold, distributed
and made video recordings of Defendants’ infringing work/song “RICH SEX”.

139. That at all relevant times herein mentioned, Defendants’ infringing song “RICH
SEX” was recorded and performed by Defendant NICKI MINAJ in collaboration with featured
Rapper “Little Wayne”, was released to the general public as a promotional single on June 11,
2018 and was released again as a song on Defendant NICKI MINAJ’S album entitled “OUEEN”
that Defendants releases on August 10, 2018.

140. That at all relevant times herein mentioned, Defendants individually and acting in
concert with each other, continue to release, distribute and sell, to present date, to the public for
sale both Defendants’ infringing song “RICH SEX” and their infringing album “QUEEN” which
contains/includes Defendants’ infringing song ‘RICH SEX”.

141. That at all relevant times herein mentioned, Defendants’ infringing song “RICH
SEX” copies, misappropriates, takes, uses, usurps, implements/places in its entirety and/or is
substantially/strikingly similar to Plaintiff's copyrighted song “RICH SEX” including taking and
using Plaintiff's original, creative and unique lyrics, lyrical phrases, words, music, musical notes,
musical arrangements/beats/rhythms/cadence/inflection contained in same and, further,
Defendants’ infringing song/version “RICH SEX”  features/contains/uses/prominently
features/repeats the same and/or substantially similar lyrical phrases, music, musical
beats/notes/tempo as/from Plaintiff's copyrighted song “RICH SEX” including, but not limited to,
the repeated chorus of/in Defendants’ infringing song “RICH SEX”.

142. That at all relevant times herein mentioned, Defendants’, including but not limited
to Defendant NICKI MINAJ’S, use/taking/copying/misappropriating Plaintiff's copyrighted

original, unique and creative song, lyrics and music, entitled “RICH SEX” and placing/using same

47

 
Case 1:20-cv-11120-VEC Document1 Filed 12/31/20 Page 48 of 98

in Defendants’ infringing song/version with the very same title “RICH SEX”, is exactly the same
and/or substantially and strikingly similar to Plaintiffs copyrighted work/song entitled “RICH
SEX”,

143. That at all relevant times herein mentioned, and based upon the foregoing, in all,
the infringed material belonging to Plaintiff accounts for approximately NINETY-FIVE TO
NINETY-NINE PERCENT (95-99%), or more of the substantive content of Defendants’
infringing version entitled ‘RICH SEX” and, as such, Defendants’ infringing version of ‘RICH
SEX” owes the basis of its chart-topping popularity and its highly-lucrative success to Plaintiff's
copyrighted protected, unique, creative and original content/lyrics/lyrical phrases/song from
Plaintiffs original, unique and creative musical composition entitled “RICH SEX” that Plaintiff
wrote, created, authored, composed, arranged and produced in 2016 or earlier,

144. That at all relevant times herein mentioned, and upon information and belief,
Defendants undoubtedly had access to Plaintiffs “RICH SEX” prior to writing, producing,
distributing, selling and/or releasing Defendants’ infringing song “RICH SEX” and their infringing
album “QUEEN” in 2018 that contains, uses, takes and misappropriates Plaintiff's copyrighted
protected, unique, creative and original content/lyrics/lyrical phrases/song from Plaintiffs original,
unique and creative musical composition entitled “RICH SEX” that Plaintiff wrote, created,
authored, composed, arranged and produced in 2016 or earlier.

145. That at all relevant times herein mentioned, and upon information and belief, in
particular, Defendants concede access to Plaintiffs copyrighted protected, unique, creative and
original content/lyrics/lyrical phrases/song from Plaintiffs original, unique and creative musical
composition entitled “RICH SEX” that Plaintiff wrote, created, authored, composed, arranged and

produced in 2016 or earlier as Plaintiff provided Defendant NICKI MINAS with a copy of same

48

 
Case 1:20-cv-11120-VEC Document1 Filed 12/31/20 Page 49 of 98

and Defendants, individually and acting in concert with each other, credited Plaintiff, despite never
receiving Plaintiff’s permission, consent or authority to use/take Plaintiff's song “RICH SEX” and
despite never compensating Plaintiff for same, as a Songwriter and/or Producer of Defendants’
infringing version/song “RICH SEX”.

146. Further, based upon information and belief, in a number of public forums,
Defendant NICKI MINAJ admitted that through her relationship with Plaintiff, she gained access
to Plaintiff's work/song entitled “RICH SEX” including Plaintiff's copyrighted protected, unique,
creative and original content/lyrics/lyrical phrases/song from Plaintiffs original, wnique and
creative musical composition that Plaintiff wrote, created, authored, composed, arranged and
produced in 2016 or earlier.

147. That at all relevant times herein mentioned, and upon information and belief,
Defendants are seasoned music industry songwriters, artists, producers and industry professionals
who are well-versed in the standard industry practices associated with the production of popular
music. Defendants knew or should have known that they could not use/take and should not have
used/taken Plaintiff's copyrighted song “RICH SEX” without Plaintiff's consent, permission,
authority, licensing and/or without properly/fully/duly compensating Plaintiff for same.

148. That at all relevant times herein mentioned, and upon information and belief,
Defendants’ unlawful taking/using/misappropriating of Plaintiffs work/song entitled “RICH SEX”
including Plaintiff's copyrighted protected, unique, creative and original content/lyrics/lyrical
phrases/song from Plaintiffs original, unique and creative musical composition that Plaintiff wrote,
created, authored, composed, arranged and produced in 2016 or earlier, did not deviate in any way,
nor transform, from the syntactical uniqueness, creativeness and uniqueness of Plaintiff's

copyrighted original, creative and unique song “RICH SEX” and its lyrics, lyrical phrases, music,

49

 
Case 1:20-cv-11120-VEC Document1 Filed 12/31/20 Page 50 of 98

musical compilation, musical notes, musical arrangements/beats/rhythms, cadence, inflection,
words, title and/or themes and, as such, demonstrates Defendants’ individual and/or collective
willful, malicious, intentional and deliberate efforts to unlawfully
duplicate/copy/misappropriate/take/use Plaintiff's copyrighted song “RICH SEX” that Plaintiff
wrote, authored, created, composed, arranged and produced for himself and/or his own single
and/or album in 2016 or earlier.

149, That at all relevant times herein mentioned, and upon information and belief, the
Defendants knew that Plaintiff wrote, created, authored, arranged, composed and produced
Plaintiff's copyrighted song “RICH SEX” and its lyrics, lyrical phrases, music, musical
compilation, musical notes, musical arrangements/beats/rhythms, cadence, inflection, words, title
and/or themes in 2016 or earlier and prior to Defendants’ infringing version/song “RICH SEX”
and their infringing aloum “QUEEN”,

150. That at all relevant times herein mentioned, and upon information and belief, in
addition to the unique, creative and original lyrics of Plaintiff's copyrighted song “RICH SEX’,
Defendants copied/infringed on Plaintiffs protected song by not only using the same title and
lyrics/lyrical phrases, but also using/taking/copying/misappropriating Plaintiff's original, creative
and unique accompanying/underiying music, musical notes, musical compilation, musical
arrangement, musical notes, musical beats, musical rhythms, musical cadence and inflection
from/of Plaintiff's copyrighted song “RICH SEX” and by placing/implementing/using same in
their infringing song “RICH SEX”.

151. That at all relevant times herein mentioned, the combination of the substantial and
striking similarities of both lyrics and accompanying/underlying music, musical notes, musical

compilation, musical arrangement, musical notes, musical beats, musical rhythms, musical

50

 
Case 1:20-cv-11120-VEC Document1 Filed 12/31/20 Page 51 of 98

cadence and inflection form/of Plaintiff's copyrighted song “RICH SEX” of and between
Plaintiff's copyrighted song “RICH SEX” and Defendants’ infringing song “RICH SEX” goes
beyond substantial and is liable to engender immediate recognition of copying by an observer that
is familiar with and/or listens to both songs.

152. That at all relevant times herein mentioned, and upon information and belief,
musical misappropriations are considered so egregious in nature that even the industry’s leading
talents are not immune from becoming ensnared in content ownership feuds. For example, popular
songstress Beyoncé has been involved in circumstances regarding alleged content theft, where
such theft was taken seriously and, in some cases, resulted in presumably significant settlements
in favor of the artist allegedly deprived of production credit or production compensation. This
especially holds true when the subject material is covered by copyright protections.

153. That at all relevant times herein mentioned, and upon information and belief, song
writer Ricky Allen sued Beyoncé in Federal Court on December 10, 2009 for musical
misappropriation in connection with theft of his copyrighted song "Cater 2 U."' According to
relevant documentation, Allen registered the copyright for "Cater 2 U" with the Copyright
Office/Library of Congress in Washington, D.C., in 2000.? In 2004, Beyoncé’s ladies-group,
Destiny’s Child, released a song entitled "Cater 2 U" featuring the same exact music, lyrics and
song title, as the preexisting, copyrighted song Allen registered with the Library of Congress.* The
wildly successful musical trio reportedly settled the claim with Allen out of court for an

undisclosed figure.‘

 

! The Judiciary Report, “Beyonce Steals Song again”, The Judiciary Report, Nov. 10, 2009,

http:/Avww judiciaryreport.com/beyonce steals song _again.htm.

2 Id.

3 Sam, “Beyonce Accused Of Song-Stealing; Due In Court Next Month?” ThatGrapeJuice.com, November 9, 2009,
hitp://thatgrapejuice.net/2009/1 1/beyonce-accused-songstealing-due-court-month/,

4 Essence, “Destiny's Child Settles ‘Cater 2 U' Lawsuit,” Essence.com, December 4, 2009,
https://www.essence.com/2009/12/04/destinys-child-setiles-cater-2-u-lawsuit.

51

 
Case 1:20-cv-11120-VEC Document1 Filed 12/31/20 Page 52 of 98

154. That at all relevant times herein mentioned, and upon information and belief,
another example is Beyoncé’s song “Hold Up” which features lyrics from two previous
copyrighted works — the Yeah Yeah Yeahs’ “Maps’* and Soulja Boy’s “Turn My Swag On.” © The
chorus in “Maps” includes the lyrics: “Wait, they don’t love you like a love you.”” “Hold Up” riffs
off of these lyrics with the chorus: “Hold up, they don’t love you like I love you / Slow down, they
don’t love you like I love you / Back up, they don’t love you like I love you / Step down, they
don’t love you like I love you.”

155. That at all relevant times herein mentioned, and upon information and belief, Soulja
Boy’s “urn My Swag On” includes the lyrics: “Hopped up out the bed turn my swag on / Took a
look in the mirror said what’s up” while “H7o/d Up” interpolates this lyric with: “I hop up out the
bed and get my swag on /I look in the mirror, say, “What’s up?””” Similar to how “Shake if Off”
repeats the words “play,” “hate,” “break,” and “fake” at the end of the phrase, the lyrics in “Hold
Up” repeat the phrase “What’s Up” three times at the end of the phrase!"

156. That at all relevant times herein mentioned, and upon information and belief, even
though “Hold Up” did not use the lyrics from “Turn My Swag On” or “Maps” verbatim, the use of
the lyrics from both of these songs was still cleared in advance with the copyright owners. This
demonstrates the industry standard practice to clear such lyrical similarities.

157. That at all relevant times herein mentioned, and upon information and belief,

despite this industry standard practice, Defendants never sought or contemplated to secure a

 

* Payne, Chris, “Here's How Ezra Koenig Squeezed the Yeah Yeah Yeahs' 'Maps' Into Beyonce's 'Lemonade',”
Billboard, April 4, 2016, hitps:/fwww.billboard.com/articles/columns/rock/7348295/beyonce-lemonade-credit-hold-
up-ezra-koenig-yeah-yeah-yeahs-vampire-weekend.

6 Feature, “Soulja Boy Responds To Beyoncé’s ‘Turn My Swag On’ Homage,” Genius, June 9, 2016,
hitps://genius.com/a/soulja-boy-responds-to-beyonces-turm-my-swag-on-homage.

7 Supra, n. 8.

8 Ted.

? Supra, n. 9,

10 Fe.

52

 
Case 1:20-cv-11120-VEC Document1 Filed 12/31/20 Page 53 of 98

license or other permission from Plaintiff herein and never obtained any permission, authority nor
consent from Plaintiff herein.

158. That at all relevant times herein mentioned, Defendants’ infringing acts include,
but are not limited to, unlawfully creating, recording, performing, manufacturing, producing,
selling, licensing, marketing and/or distributing the musical composition and sound recording of
Defendants’ infringing version/song of Plaintiffs copyrighted work/song “RICH SEX” that
Defendants also entitled “RICH SEX” both as a promotional song for Defendant NICK MINAJ’S
album entitled “OUEEN“ as well as including same on Defendant NICKI MINAJ’S album entitled
“QUEEN”.

159. That at all relevant times herein mentioned, Defendants’ infringement amounts to
the unlawful appropriation of Plaintiff's copyrighted song “RICH SEX” and Plaintiff's original,
creative and unique accompanying/underlying lyrics, lyrical phrases, music, musical notes,
musical compilation, musical arrangement, musical notes, musical beats, musical rhythms,
musical cadence and inflection contained therein.

160. That at all relevant times herein mentioned, and upon information and belief,
Defendants continue to exploit Plaintiffs copyrighted song “RICH SEX” to their significant
financial enrichment and to the complete detriment and exclusion, financial and otherwise, of
Plaintiff.

161. That at all relevant times herein mentioned, and upon information and belief, since
the release of Defendants’ infringing song “RICH SEX” as a promotional song for Defendant
NICKI MINAJ’S album entitled “QUEEN” and as a song contained in same album “QUEEN”,
Defendants profited and have continued to profit greatly from their infringing reproduction,

copying, infringement, preparation, distribution, performances, licensing, sales, taking, using and

53

 
Case 1:20-cv-11120-VEC Document1 Filed 12/31/20 Page 54 of 98

misappropriating of Plaintiffs copyrighted song “RICH SEX” and Plaintiffs original, creative
and unique accompanying/underlying lyrics, lyrical phrases, music, musical notes, musical
compilation, musical arrangement, musical notes, musical beats, musical rhythms, musical
cadence and inflection contained therein; to Defendants’ significant financial enrichment and to
the complete detriment and exclusion, financial and otherwise, of Plaintiff.

162. That at all relevant times herein mentioned, and upon information and belief, the
acclaimed success and continuing success of Defendant NICKI MINAJ’S infringing single/song
“RICH SEX” and of her album “QUEEN?” is attributed and/or substantially attributed to Plaintiff's
copyrighted song “RICH SEX” as not only did Defendants use their infringing version/song
bearing the same title “RICH SEX” as the [o]nly promotional song for Defendant NICKI
MINAJ’S album “QUEEN” but, based on information and belief, many customers/consumers
purchased and continue to purchase Defendant NICK] MINAJ’S album “QUEEN” because many
customers/consumers want to hear/listen to Defendants’ infringing version/song “RICH SEX”
which contains without Plaintiff's permission, consent and/or authority, Plaintiff's copyrighted
song “RICH SEX” and Plaintiff's original, creative and unique title, lyrics, lyrical phrases,
accompanying/underlying music, musical notes, musical compilation, musical arrangement,
musical notes, musical beats, musical rhythms, musical cadence and inflection contained therein.

163. That at all relevant times herein mentioned, and upon information and belief, the
acclaimed success and continuing success of Defendant NICKI MINAJ’S infringing single/song
“RICH SEX” and of her album “QUEEN?” is attributed and/or substantially attributed to Plaintiff’s
copyrighted song “RICH SEX” and Plaintiffs original, creative and unique title, lyrics, lyrical
phrases, accompanying/underlying music, musical notes, musical compilation, musical

arrangement, musical notes, musical beats, musical rhythms, musical cadence and inflection

54

 
Case 1:20-cv-11120-VEC Document1 Filed 12/31/20 Page 55 of 98

contained therein and, as such, Plaintiffis further entitled to a significant and/or substantial portion
of the revenues/income/profits earned and continuing to be earned from the
sale/distribution/performance of Defendant NICKI MINAJ’S infringing single/song “RICH SEX”
and of her album “QUEEN”.

164. That at all relevant times herein mentioned, and upon information and belief,
Defendant NICKI MINAJ’S’ popularity and earnings have dramatically increased by virtue of the
popularization of the song “I ENDORSE THESE STRIPPERS” and by virtue of Defendants’
infringing version/song “RICH SEX”. These two wildly popular songs have opened new doors
of economic opportunity and have generated new streams of income and wealth for Defendants
and for Defendant NICKI MINAJ individually through a variety of entertainment and media
channels.

165. That at all relevant times herein mentioned, and based upon information and belief,
Defendant NICKI MINAJ’S’ popularity, earnings and net worth have significantly increased since
the release of Defendants’ infringing song “RICH SEX” as a single and as a promotional song for
and song contained in/on Defendant NICKI MINAJ’S album “QUEEN” and since the release of
Defendant NICKI MINAJ’S album entitled “QUEEN”, and, a significant and/or substantial factor
of/to the foregoing is attributed to Plaintiff's copyrighted song “RICH SEX” and Plaintiff's
original, creative and unique title, lyrics, lyrical phrases, accompanying/underlying music, musical
notes, musical compilation, musical arrangement, musical notes, musical beats, musical rhythms,
musical cadence and inflection contained therein and, as such, Plaintiff is entitled to due
compensation for same.

166. That at all relevant times herein mentioned, and upon information and belief,

Defendant NICKI MINAJ’S album entitled “QUEEN”, which contains Defendants’ infringing

55

 
Case 1:20-cv-11120-VEC Document1 Filed 12/31/20 Page 56 of 98

song “RICH SEX” and for which Defendants’ infringing song “RICH SEX” was the only
promotional single for same album “QUEEN”, both of which were released by Defendants in
2018, are still presently released and available to the public for sale and are acclaimed with
worldwide commercial success, topping the charts in territories such as the United States, the
United Kingdom and have achieved international success across Europe, the Caribbean, Asia and
on the continent of Africa, and were/on the U.S. Billboard Hot 100.

167. That at all relevant times herein mentioned, and upon information and belief,
Plaintiff is entitled to significant and/or substantial financial compensation as a result of
Defendants’ infringing on Plaintiff's copyrighted work entitled “RICH SEX” as both the sale of
the Defendants’ infringing version of “RICH SEX” as a promotional song for Defendant NICKI
MINAJ’S album “QUEEN” and the sale and acclaimed success of Defendant NICK MINAJ’S
album entitled “QUEEN” is and should be attributed to Plaintiff's copyrighted work that
Defendants unlawfully infringed upon.

168. That at all relevant times herein mentioned, and upon information and belief,
Defendants’ infringing album “QUEEN”, containing Defendants’ infringing song “RICH SEX”,
debuted at No. 2 on the U.S. Billboard 200 with 185,000 album equivalent units, of which 78,000
came from actual pure album sales. See en.wikipedia.org>wiki>Queen_(Nicki_Minaj album).
Defendants’ album “OUEEN” charted within the top 10 in major music markets, such as Belgium,
Australia (debuted at No. 4), Canada (debuted at No. 2), Netherlands, Ireland, New Zealand,
Norway, Switzerland and the United Kingdom (debuted at No. 5). See id.; “Drake returns to #1
with Scorpion” (https://www.ariacharts.com.au/news/2018/drake-returns-to-1-with-scorpion);
“Aretha’s °30 Greatest Hits’ has A Chart Comeback”

(https://www.fyimusicnews.ca/articles/2018/08/20/arethas-3 0-greatest-hits-has-chart-comeback);

56
Case 1:20-cv-11120-VEC Document1 Filed 12/31/20 Page 57 of 98

“Super troupers! Mamma Mia’s Motion Picture Cast Recording scores fourth week at Albums
Chart top spot” (https://www.officialcharts.com/chart-news/super-troupers-mamma-mias-motion-
picture-cast-recording-scores-fourth-week-at-albums-chart-top-spot 23674/).

169. That at all relevant times herein mentioned, and upon information and belief,
Defendants’ infringing album “QUEEN” was certified Platinum by the RIAA in January 2019 for
One million equivalent units in the US. See
en.wikipedia.org>wiki>Queen_(Nicki_Minaj_album); “Gold & Platinum”
(https://www.riaa.com/gold-platinun/).

170. That at all relevant times herein mentioned, and upon information and belief, it is
reported in the music industry that the Defendant’s pre-release and pre-order sales of Defendants’
infringing song “RICH SEX” as a promotional single for Defendant NICKI MINAJ’S album
“QUEEN”, immediately hit the top of the music charts with pre-orders and not only left her fans
“begging for more” but — an impression that the rest of her album “QUEEN” would surpass
expectations. See Redwood Bark, (https://redwoodbark.org), ‘““Nicki Minaj disappoints her noble
fans with new album ‘Queen’”, September 25, 2018, Nahas, Sachi.

171. That at all relevant times herein mentioned, and upon information and belief,
Defendants’ infringing song “RICH SEX” peaked at No.56 on the U.S. Billboard Hot 100 and No.
24 on the Hot R&B/Hip-Hop Song Chart. See “Nicki Minaj Chart History (Hot 100)”
(https://www.billboard.com/music/Nicki-Minaj/chart-history/hot-100); “Nicki Minaj Chart
History (hot R&B/Hip-Hop Songs)” (https://www.billboard.com/music/Nicki-Minaj/chart-

history/r-b-hip-hop-songs).

 

172. That at all relevant times herein mentioned, upon information and belief, on June

23, 2018, Defendant NICKI MINAJ performed Defendants’ infringing song “RICH SEX” on the

57
Case 1:20-cv-11120-VEC Document1 Filed 12/31/20 Page 58 of 98

BET Awards which was nationally and internationally televised. See Reed, Ryan (June 25, 2018):
“Nicki Minaj Performs Intense ‘Chun Li’, ‘Rich Sex’ at BET Awards”
(https://www.rollingstone.com/music/news/nicki-minaj-chun-li-rich-sex-bet-awards-w521913).
That prior to performing Defendants’ infringing “RICH SEX” on the BET Awards on June 23,
2018, upon information and belief, representatives on behalf of BET and/or on behalf of
Defendants UMG, YOUNG MONEY ENTERTAINMENT, INC., CASH MONEY RECORDS,
INC., REPUBLIC RECORDS, INC., NICKI MINAJ and/or TOKYO NINJA, LLC contacted
Plaintiff seeking Plaintiff's permission, consent and/or authority for same Defendants to use,
produce, provide and/or perform Defendants’ infringing “RICH SEX”, which contains Plaintiff's
copyrighted song “RICH SEX” and Plaintiffs original, creative and unique title, lyrics, lyrical
phrases, accompanying/underlying music, musical notes, musical compilation, musical
arrangement, musical notes, musical beats, musical rhythms, musical cadence and inflection
contained therein, but Plaintiff denied, refused and/or did not provide any permission, consent
and/or authority to the within Defendants nor to any representative for them nor to any
representatives of/for BET for Defendants to perform same on the June 23, 2018 Bet Awards. That
despite Plaintiff refusing, denying and not providing any consent, permission and/or authority for
Defendants to use, provide, produce and/or perform “RICH SEX” on the June 23, 2018 BET
Awards, Defendants infringed once again on Plaintiff's protected “RICH SEX” and Defendant
NICKI MINAJ performed same on said BET Awards without Plaintiff's permission, consent
and/or authority.

173. That at all relevant times herein mentioned, upon information and belief, on June
24, 2018, Defendants’ infringing music video for Defendants’ infringing song “RICH SEX”

received Ten Million One Hundred Seventy-Nine Thousand Five Hundred Forty (10,179,540)

58
Case 1:20-cv-11120-VEC Document1 Filed 12/31/20 Page 59 of 98

views on YouTube. See youtube.com/watch?v=coPL1KxtyRs.

174. That at all relevant times herein mentioned, upon information and belief, Defendant
NICKI MINAJ performed Defendants’ infringing song “RICH SEX” throughout her concert tour
performances for the “NICKI WRLD TOUR” of her album “QUEEN”, which began on February
21, 2019 in Munich. Germany and concluded on March 28, 2019 in Geneva, Switzerland and
consisted of 19 concert shows. See en.wikipedia.org>wiki>The_Nicki_Wrld_ Tour.

175. That at all relevant times herein mentioned, upon information and_ belief,
Defendant NICK] MINAJ’s concert tour for the “NICKI WRLD TOUR” of her album “QUEEN”,
throughout which she performed Defendants’ infringing song “RICH SEX”, generated over Fifty
Million Dollars ($50,000,000.00) in revenue, income, sales, licenses, merchandising and/or
profits.

Tokyo Ninja, LLC, Nicki Minaj and Jawara Headley/Brinx Billions Contract

176. That at all relevant times herein mentioned, on or about August of 2012, Plaintiff
entered into a contract with Defendant TOKYO NINJA, LLC., a limited Liability Company that
is/was owned, managed, operated and controlled by Defendant NICKI MINAS, for the writing,
musical composing, producing and/or otherwise creating a master recording/song entitled “I
ENDORSE THESE STRIPPERS.” (hereinafter “TOKYO NINJA contract”).

177. That at all relevant times herein mentioned, pursuant to the terms and condition of
the TOKYO NINJA contract in exchange for Plaintiffs the writing, musical composing, producing
and/or otherwise creating a master recording/song entitled “I ENDORSE THESE STRIPPERS”,
Defendant TOKYO NINJA, LLC., was and remain obligated to pay/compensate/provide Plaintiff
with Fifteen Percent ownership/rights/privileges/entitlement and benefits of/ftom any and all

revenues generated in any and all forms from the

59

 
Case 1:20-cv-11120-VEC Document1 Filed 12/31/20 Page 60 of 98

sale/distribution/marketing/licensing/performances and other compensation from generated from
the song entitled “I ENDORSE THESE STRIPPERS”.

178. That at all relevant times herein mentioned, Plaintiff fulfilled all of his obligations
and/or otherwise fully performed in accordance with the terms and conditions of Plaintift’s
obligations under the TOKYO NINJA contract.

179. That at all relevant times herein mentioned, Defendant NICKI MINAJ and
Defendant TOKYO NINJA, LLC have conceded and acknowledged that Plaintiff has fulfilled all
of his obligations and/or otherwise fully performed in accordance with the terms and/or conditions
of Plaintiffs obligations under the TOKYO NINJA contract.

180. That at all relevant times herein mentioned, Plaintiff's writing, musical composing,
arranging, producing and/or otherwise creating the Master Recording/song entitled “I ENDORSE
THESE STRIPPERS”, is included as one of the songs on Defendant’s NICKI MINAJ’S album
entitled “PINK FRIDAY; ROMAN RELOADED-THE RE-UP” album which was released by
Defendants’ YOUNG MONEY ENTERTAINMENT, INC., CASH MONEY RECORDDS, INC,
and REPUBLIC RECORDS, INC., on November 19, 2012.

181. That at all relevant times herein mentioned, from on or about November 19, 2012
and continuing to in or about the year 2017, Defendants NICKI MINAJ and/or Defendant TOKYO
NINJA, LLC., through their owner/agent/servant/employee Defendant NICKI MINAJ, made
marginal payments and/or payments in kind to Plaintiff for Plaintiffs services/work. on the song
“J ENDORSE THESE STRIPPERS”.

182. That at all relevant times herein mentioned, in or about the year 2017, Plaintiff
demanded of Defendants NICKI MINAJ and/or TOKYO NINJA, LLC that same Defendants fully

compensate Plaintiff under the terms and conditions of the TOKYO NINJA contract, including

60

 
Case 1:20-cv-11120-VEC Document1 Filed 12/31/20 Page 61 of 98

compensating Plaintiff with his Fifteen Percent ownership in/of/royalties for “J ENDORSE
THESE STRIPPERS” and the revenues/income/profits generated from same song since its release,

183. That at all relevant times herein mentioned, in or about the year 2017 Defendants
NICKI MINAJ and/or TOKYO NINJA, LLC., through their owner/agent/servant/employec
Defendant NICK] MINAJ, acknowledged to Plaintiff the debt they owe him under the terms and
conditions of the TOKYO NINJA contract, to wit: Plaintiff's entitled Fifteen Percent
ownership/rights/privileges/entitlement/benefits/royalties in/of/from any and all
revenues/income/profits generated in any and all forms from the
sale/distribution/marketing/licensing/performances and other compensation generated from the
song entitled “I ENDORSE THESE STRIPPERS”, and they further acknowledged to Plaintiff that
that same Defendants will pay same debt to him in the future.

184. That at all relevant times herein mentioned, in or about the year 2017, Defendants
NICKI MINAJ and/or TOKYO NINJA, | LLC., through their owner/agent/servant/employee
Defendant NICKI MINAJ, indicated to Plaintiff that Defendants NICKI MINAJ and TOKYO
NINJA, LLC. would compensate/fully compensate Plaintiff for the debt which same Defendants
acknowledged that they owe Plaintiff, consistent with the /terms and conditions of the TOKYO
NINJA contract, from monies/income/revenue/profits and/or sales to be realized and received by
same Defendants from Defendant NICKI MINAJ’S “QUEEN” album.

185. That at all relevant times herein mentioned, in or about the year 2017, Defendants
NICKI MINAJ and/or TOKYO NINJA, LLC., through their owner/agent/servant/employec
Defendant NICKI MINAJ, intended to and did in fact induce Plaintiff to rely upon same
Defendants’ representation to Plaintiff that same Defendants would compensate/fully compensate

Plaintiff for the debt which same Defendants acknowledged that they owe Plaintiff, consistent with

61

 
Case 1:20-cv-11120-VEC Document1 Filed 12/31/20 Page 62 of 98

the /terms and conditions of the TOKYO NINJA contract, from monies/income/revenue/profits
and/or sales to be realized and received by same Defendants from Defendant NICKI MINAJ’S
“QUEEN” album.

186. That at all relevant times herein mentioned, in or about the year 2017, Plaintiff
relied upon Defendants NICKI MINAJ’S and/or TOKYO NINJA, LLC’S, through their
owner/agent/servant/employee Defendant NICKI MINAJ, representation to Plaintiffin which they
acknowledged to Plaintiff the debt same Defendants owe to him under the TOKYO NINJA
contract and Plaintiff further relied upon same Defendants’ material representation that same
Defendants would pay and/or compensate/fully compensate Plaintiff for the outstanding debt they
owed to Plaintiff under the terms and conditions of the TOKYO NINJA contract, from
monies/income/revenues/profits and/or sales to be realized and received by same Defendants from
Defendant NICKI MINAJ’S “QUEEN” album.

187. That at all relevant times herein mentioned, Defendants individually and/or acting
in concert with each other, released Defendant NICKI MINAJ’S album “QUEEN” on or about
August 10, 2018 and, based upon information and belief, Defendants individually and/or
collectively have realized and received significant income/revenues/profits from the sale of same
album, singles, merchandising, videos, DVDs, CDs, concerts and the like--particularly, including
from the release and sale of Defendants’ infringing song “RICH SEX” but, to date, despite repeated
demands/requests from Plaintiff after August 10, 2018 and continuing to date, Defendants NICKI
MINAJ and/or TOKYO NINJA, LLC., through their owner/agent/servant/employee Defendant
NICKI MINAJ, have refused to pay the debt to Plaintiff that both Defendants have acknowledged

and have promised pay him under and pursuant to the TOKYO NINJA contract.

62

 
Case 1:20-cv-11120-VEC Document1 Filed 12/31/20 Page 63 of 98

188. That at all relevant times herein mentioned, per the terms and conditions of the
TOKYO NINJA contract, Plaintiff and Defendants NICKI MINAJ and/or TOYKO NINJA, LLC.
herein have agreed that the TOKYO NINJA, LLC contract: “SHALL BE GOVERNED AND
CONSTRUED UNDER THE LAWS AND JUDICIAL DECISIONS OF THE STATE OF NEW
YORK ... ALL CLAIMS, DISPUTE OR BREACH OF THIS AGREEMENT SHALL BE
SUBMITTED EXCLUSIVELY TO THE JURISDICTION OF THE STATE COURTS OF THE
STATE OF NEW YORK OR THE UNITED STATES DISTRICT COURTS LOCATED IN NEW
YORK CITY.”

JURISDICTION

189. This Court has original subject matter jurisdiction pursuant to the Copyright Act,
17 U.S.C, § 101 ef. seg., 28 U.S.C. § 1331 (Federal question jurisdiction), and § 1338(a) and (b)
jurisdiction over copyright actions), and § 1332 as an action between citizens of different states
and/or where the amount in controversy exceeds the jurisdictional amount required to grant this
Court jurisdiction. Federal Jurisdiction is further predicated on federal trademark law, contractual
agreement and as the location of the tort and/or harm/financial damages that was visited upon
Plaintiffs through the acts and conducts of Defendants. This Court has subject matter jurisdiction
herein pursuant to 28 U.S.C. §1388(a) because of this Court’s exclusive jurisdiction over copyright
cases.

190. This Court further has personal jurisdiction over the Defendants in that Defendants
are conducting and have conducted business in the State of New York and in the within District of
this Court. See N.Y.C.P.L.R. § 301. All Defendants have transacted business within New York
and contracted to supply goods and services in New York in connection with the matters giving

rise to this suit. Id. § 302(a)(1). Defendants have also committed infringing acts outside of New

63

 
Case 1:20-cv-11120-VEC Document1 Filed 12/31/20 Page 64 of 98

York causing injury to the Plaintiff in New York and Defendants regularly do or solicit business
in New York and/or expect or reasonably should expect their infringing and/or breach of contract
conduct to have consequences in New York. Through their infringing acts and/or breach of
contract acts against Plaintiff outside of New York, Defendants expect and/or reasonably should
expect to derive substantial revenue from interstate commerce. Id. § 302(a)(3); N.Y.U.D.C. § 404.
191. This Court further has Jurisdiction over Defendants ONIKA MARAJ, a/k/a NICKI
MINAJ and Defendant TOKYO NINJA, LLC as both Defendants have contracted, consented to
and/or agreed to be subjected to the Jurisdiction of this Court, in whole or in part, relative to the
matters giving rise to the Cause(s) of Action herein as per their Contract with Plaintiff.
192. Pursuant to 28 U.S.C. Section 1367, this Court has pendent or supplemental
jurisdiction to hear and adjudicate Plaintiff's Pendent State claims herein,
VENUE
‘193. Venue is proper pursuant to 28 U.S.C. § 1400(a) because the Defendants reside or
may be found within this district and personal jurisdiction may be properly obtained over the

Defendants.

AS AND FOR A FIRST CAUSE OF ACTION AGAINST ALL DEFENDANTS

COPYRIGHT INFRINGEMENT IN VIOLATION OF THE COPYRIGHT ACT OF
1976, 17 USC §§101 ET. SEOQ., 101-122 ET. SEQ., 501-513 ET. SEQ.

194. Plaintiff repeats, reiterates, re-asserts, re-alleges and restates each and every
allegation, general allegation and factual allegation set forth in paragraphs of the Complaint
numbered “1” to “193” with the same force and effect as if more fully set forth at length herein.

195. That at all relevant times herein mentioned, Plaintiff Headley’s original, creative
and unique composition, and copyrighted/protected work/song, “RICH SEX’ contains
copyrightable subject matter including, but not limited to, Plaintiff's lyrics, words, phrases, music,

64

 
Case 1:20-cv-11120-VEC Document1 Filed 12/31/20 Page 65 of 98

musical notes, musical arrangement, musical beats and musical rhythm contained in plaintiff's
“RICH SEX” under the copyright laws of the United States,

196. That at all relevant times herein mentioned, Plaintiff was/is the owner of the
copyright to “RICH SEX” which is the subject of a valid Certificate of United States Copyright
Registration issued by the United States Register of Copyrights.

197. That at all relevant times herein mentioned, Plaintiff's original, creative and unique
work/song “RICH SEX”, and its lyrics, words, phrases, music, musical notes, musical
arrangement, musical beats and musical rhythm contained therein, is/are properly the subject of
copyright protection, That at all relevant times herein mentioned, among the exclusive rights
granted to each Plaintiff under the Copyright Act are the exclusive rights to reproduce and
distribute the copyrighted materials to the public and prepare derivative works.

198. That at all relevant times herein mentioned, and upon information and belief,
Defendants took and have continued to take, use, usurp, copy and publicly perform Plaintiffs
copyrighted material/work/song “RICH SEX” as a single, as a promotional single and as part of/the
promotional single for Defendants’ album “QUEEN”. Defendants have further authorized the
making, sale and/or distribution of singles, albums, records, CDs, DVDs and/or concert
performances and the like, substantially utilizing and taking Plaintiffs copyrighted
material/work/song “RICH SEX” throughout the world including, but not limited to, the making,
sale and distribution of Defendants’ album “QUEEN” and the making, sale and/or distribution of
Defendants’ infringing “RICH SEX” as a single in and as the promotional single for Defendants’
album “QUEEN”.

199, That at all relevant times herein mentioned, Defendants’ infringing “RICH SEX”,

as a single in and as the promotional single for Defendants’ infringing album “QUEEN”,

65

 
Case 1:20-cv-11120-VEC Document1 Filed 12/31/20 Page 66 of 98

substantially and significantly contributed to the overall sales, revenues and profits generated,
income generated, and, overall acclaimed success of Defendants’ infringing album “QUEEN” as
most consumers only purchased Defendants’ infringing album “QUEEN” based upon the release
and success of Defendants’ infringing promotional release single “RICH SEX” and, as such,
Plaintiff is lawfully entitled to a substantial and significant portion of the income, revenues and
profits made and generated from not only Defendants’ infringing song “RICH SEX” but also from
their infringing album “OUEEN”.

200. That at all relevant times herein mentioned, and upon information and belief,
Defendants’ taking, using and exploitation of Plaintiff's “RICH SEX” was made/done without
Plaintiff's knowledge or consent and constitutes a brazen violation of Sections 106 and 501 of the
Copyright Act, 17 U.S.C, §§ 106 and 501,

201. That at all relevant times herein mentioned, and upon information and belief,
Defendants’ foregoing acts of infringement have been willful, intentional, in disregard for and
indifferent to Plaintif? s rights herein.

202. That at all relevant times herein mentioned, and upon information and belief,
Defendants have profited substantially from their infringing activities, have collected and continue
to collect income, revenue, profits, fees and/or royalties from the sale of the infringing work “RICH
SEX”, their infringing album “QUEEN” and/or from any derivatives thereof, and have been
unjustly enriched as they have retained a portion of same income, revenue, profits, fees and/or
royalties without submitting any amount to Plaintiff. Defendants should be held jointly and
severally liable for all profits derived as a result of their infringing activities, whether or not
collected and retained by them, as practical partners.

203. That at all relevant times herein mentioned, and upon information and belief,

66

 
Case 1:20-cv-11120-VEC Document1 Filed 12/31/20 Page 67 of 98

Defendants UMG was/is contractually engaged in the production, manufacture and world-wide
distribution of music works written and/or produced by Defendants NICKI MINAJ, YOUNG
MONEY ENTERTINAMENT, INC., CASH MONEY RECORDS, INC., REPUBLIC
RECORDS, INC. and/or TOKYO NINJA, LLC under and pursuant to their respective artist-label
and/or parent label-subsidiary label and/or parent label-label department relationships with
Defendant UMG including, but not limited to, Defendants’ infringing work/song “RICH SEX”
and their infringing album “QUEEN” herein.

204. That at all relevant times herein mentioned, and upon information and belief,
Plaintiff's work was taken, used, copied and misappropriated by Defendants without the
opportunity for Plaintiff to agree to confer the benefit of consent to Defendants to copy, use, take,
implement and/or create derivative songs/lyrics/works from Plaintiffs unique, original and
creative copyrighted work “RICH SEX.”

205. That at all relevant times herein mentioned, and upon information and belief,
Defendant UMG knew or should have known of Defendants NICKI MINAJ °S, YOUNG MONEY
ENTERTAINMENT, INC.’S, CASH MONEY RECORDS, INC.’S, REPUBLIC RECORDS,
INC.’S and/or TOKYO NINJA, LLC’S writing, creation and production of Defendants’ infringing
“ RICH SEX” and that it contained, took, used, usurped, misappropriated and implemented
Plaintiff Headley’s original, unique and creative protected lyrics/music/content/song “RICH SEX”
without Plaintiff's knowledge, consent, permission and authority, and, without due and lawful
credit and/or compensation to Plaintiff for same,

206. That at all relevant times herein mentioned, and upon information and belief, as a
direct result of the writing, creation, production, release, marketing, promoting, sales,

performances and/or distribution of Defendants’ infringing “ RICH SEX” and their infringing

67

 
Case 1:20-cv-11120-VEC Document1 Filed 12/31/20 Page 68 of 98

album “QUEEN”, Defendants herein received and accepted, and continue to receive and accept to
present date, financial enrichment, financial gains, financial profits, monies, income and/or
revenues from the writing, production, sale and world-wide distribution of Defendants’ infringing
“ RICH SEX” and their infringing album “QUEEN”, and, further receive and continue to reccive
same unjustly and to the financial detriment and expense of Plaintiff as set forth herein.

207. That at all relevant times herein mentioned, and upon information and belief,
Defendants are/were contractually, professionally and financially enriched by the musical works
written, conceptualized, produced and/or performed by Defendants including enriched by
Defendants’ infringing “RICH SEX” and their infringing album “QUEEN” herein.

208. That at all relevant times herein mentioned, and upon information and belief, the
Defendants knew and/or should have known of the substantial similarities with the lyrics and
accompanying music, musical notes, musical arrangement, musical beat and musical rhythm of
and between Plaintiffs “RICH SEX” and Defendants’ infringing “RICH SEX” that is contained
in, used in, taken, copied, misappropriated and implemented by Defendants in Defendants’
infringing “RICH SEX”.

209. That at all relevant times herein mentioned and, upon information and belief,
Defendants wrote, created, produced, composed, cleared, approved, released, promoted, marketed,
distributed, manufactured and sold Defendants’ infringing “RICH SEX” and their infringing
album “QUEEN” to the complete contractual, professional and financial exclusion, detriment and
expense of Plaintiff as set forth herein.

210. That at all relevant times herein mentioned, and upon information and belief,
Defendants wrote, created, produced, composed, cleared, approved, released, promoted, marketed,

distributed, manufactured, sold and/or performed Defendants’ infringing “RICH SEX” and their

68

 
Case 1:20-cv-11120-VEC Document1 Filed 12/31/20 Page 69 of 98

infringing album “QUEEN” in a total exclusionary fashion, at Plaintiff’s expense, to Defendants’
unjust enrichment, and, contrary to Plaintiff's exclusive rights to reproduce and distribute the
copyrighted materials to the public and to authorize derivative works under copyright law to/for
Plaintiff's own benefit/financial benefit.

211. That at all relevant times herein mentioned, and upon information and belief,
Defendants have continued to release, promote, market, distribute, manufacture, sell and/or
perform Defendants’ infringing “RICH SEX” and their infringing album “QUEEN” while unjustly
receiving, and continuing to receive to present date, perpetual financial unjust enrichment from
Plaintiff's unique, creative, original and copyrighted material/song/work “RICH SEX” at
Plaintiff's expense and to his financial detriment.

212. That at all relevant times herein mentioned, and upon information and belief,
Defendants have continued to further authorize and execute the manufacturing of and world-wide
distribution of all medium formats of Defendants’ infringing “RICH SEX” and their infringing
album “QUEEN” including, but not limited to: singles, albums, records, CDs, DVDs and/or
concert performances and the like, substantially utilizing, taking, copying and misappropriating
Plaintiff's unique, original, creative and copyrighted material/work/song “RICH SEX” in and as
part of Defendants’ infringing “RICH SEX” and their infringing album “QUEEN” throughout the
world to present date.

213. That at all relevant times herein mentioned, and upon information and belief,
Plaintiff's work/song was misappropriated by Defendants without the opportunity for Plaintiff to
agree to confer the benefit of consent to Defendants to copy, use, take, implement and/or create
derivative songs/lyrics/works from Plaintiff's unique, original and creative copyrighted work

“RICH SEX.”

69

 
Case 1:20-cv-11120-VEC Document1 Filed 12/31/20 Page 70 of 98

214. That at all relevant times herein mentioned, and upon information and belief,
Defendants knew of Plaintiff, knew of Plaintiff's original, unique and creative work/song “RICH
SEX” and of its lyrics, words, phrases, music, accompanying music, musical notes, musical
arrangement, musical beat and musical rhythm, and had access to same, when Defendants
intentionally took, used, implemented, copied, usurped and misappropriated same and
intentionally placed/implemented/used/copied same in Defendants’ infringing “RICH SEX”, and
in their infringing album “QUEEN”, when they wrote, created, composed, produced, cleared,
approved, released, marketed, promoted, manufactured, distributed, sold and performed
Defendants’ infringing “RICH SEX” and their infringing album “OUEEN”.

215. That at all relevant times herein mentioned, and upon information and belief, the
Defendants wrote, created, produced, composed, cleared, approved, released, promoted, marketed,
distributed, manufactured and sold Defendants’ infringing “RICH SEX” and their infringing
album “QUEEN” to the complete contractual, professional and financial exclusion, detriment and
expense of Plaintiff as set forth herein,

216. That at all relevant times herein mentioned, and upon information and belief,
Defendants have willfully and intentionally continued to receive unjust financial enrichment from
its perpetual use, taking, copying, misappropriating and exploitation of Plaintiff's “RICH SEX”
without Plaintiff's knowledge or consent, at his expense and to his financial detriment which
constitutes a violation of Sections 106 and 501 of the Copyright Act, 17 U.S.C. §§ 106 and 501.

217. That at all relevant times herein mentioned, and upon information and belief,
Defendants’ foregoing acts of infringement have been willful, intentional and in deliberate
disregard for Plaintiff's rights granted under copyright law.

218. That at all relevant times herein mentioned, Defendants’ infringing “RICH SEX”

70

 
Case 1:20-cv-11120-VEC Document1 Filed 12/31/20 Page 71 of 98

is substantially and strikingly similar to Plaintiff's protected, original, creative and unique
work/song “RICH SEX” and to Plaintiff's original, unique and creative song/work, content, lyrics,
words, lyrical phrases and accompanying music, musical notes, musical arrangement, musical beat
and musical rhythm contained therein.

219. That at all relevant times herein mentioned, Defendants’ infringing “RICH SEX”
is not transformative and is not fair use of Plaintiff's protected work/song “RICH SEX” and to
Plaintiff's original, unique and creative, song/work, content, lyrics, words, lyrical phrases and
accompanying music, musical notes, musical arrangement, musical beat and musical rhythm
contained therein.

220. That at all relevant times herein mentioned, Defendants knew of and had access to
Plaintiff's protected work/song “RICH SEX” and to Plaintiff's original, unique and creative,
song/work, content, lyrics, words, lyrical phrases and accompanying music, musical notes, musical
arrangement, musical beat and musical rhythm contained therein when they copied, took, used,
misappropriated and implemented same in their infringing work/song “RICH SEX” and their
infringing album “OQUBEN”.

221. That at all relevant times herein mentioned, and upon information and belief,
Defendants have been and continue to be unjustly enriched with millions of dollars in revenues,
profits, royalties and otherwise garnered in the world-wide production and world-wide distribution
of Defendants’ infringing “RICH SEX” and their infringing album “QUEEN” at Plaintiff's
expense, to his financial detriment and in violation of Plaintiffs rights under copyright law.

(222, That at all relevant times herein mentioned, and upon information and belief, it is
against equity and good conscience to permit the Defendants herein to retain the ill-obtained

financial unjust enrichments gained and received by Defendants and sought by Plaintiff for

71

 
Case 1:20-cv-11120-VEC Document1 Filed 12/31/20 Page 72 of 98

recovery under this action herein.

223. That at all relevant times herein mentioned, as a result of Defendants’ willful,
intentional and malicious infringement of Plaintiffs copyrights and exclusive rights under
copyright, Plaintiff is entitled to maximum statutory damages pursuant to 17 U.S.C. § 504{c)
and/or to recover as his damages, Defendants’ actual profits and profits attributable to the
infringement pursuant to 17 U.S.C. § 504(b), at Plaintiff election, and, to such other relief as is
provided by laws. Plaintiff is further entitled to their attorney’s fees and full costs pursuant to 17
U.S.C. § 505.

224. That at all relevant times herein mentioned, and upon information and belief, the
conduct of Defendants is causing and, unless enjoined and restrained by this Court, will continue
to cause Plaintiff great and irreparable injury that cannot fully be compensated or measured in
money. Plaintiff has no adequate remedy at laws.

225. That at all relevant times herein mentioned, pursuant to 17 U.S.C. §§ 502 and 503,
Plaintiff is entitled to injunctive relief prohibiting Defendants from further infringing Plaintiff’ s
copyrights and ordering Defendants to destroy all copies of the infringing work and/or other
material made in violation of Plaintiff's exclusive rights,

226. That at all relevant times herein mentioned, Plaintiff is entitled to damages
including, but not limited to, the disgorgement of profits received from the creation of, production
of, marketing of, promoting of, releasing of, selling of, manufacture of, world-wide sale of, world-
wide distribution of and world-wide performance by Defendants’ infringing “RICH SEX”, and
their infringing album “QUEEN”, which unlawfully uses, takes, copies, implements and
misappropriates Plaintiffs original, creative and unique copyrighted work/song “RICH SEX” and

its lyrics, words, phrases, music, accompanying music, musical notes, musical arrangement,

72

 
Case 1:20-cv-11120-VEC Document1 Filed 12/31/20 Page 73 of 98

musical beat and musical rhythm.

227. That as a direct and proximate result of Defendants’ violation of Plaintiff's rights
under the Copyright Act of 1976, Plaintiff claims damages herein in the amount of ONE
HUNDRED MILLION DOLLARS ($100,000,000.00).

228. That as a direct and proximate result of Defendants’ violation of Plaintiff's rights

under the Copyright Act of 1976, Plaintiff further prays for relief as follows:

a. For a judicial determination that Plaintiff’s copyright has been infringed upon by
Defendants;

b. For injunctive relief against Defendants, jointly and severally, enjoining Defendants from
continuing to infringe on Plaintiff's copyright/protected work/song entitled “RICH SEX”
and its content/lyrics/music/musical notes/musical arrangement/beats/rhythm including,
but not limited to, enjoining Defendants from releasing, selling, distributing and/or
performing Defendants’ infringing “RICH SEX” in any forum, fashion or manner;

c. For damages against Defendants, jointly and severally, in the amount of ONE HUNDRED
MILLION DOLLARS ($100,000,000.00) and/or in such an amount as may be found, or as
otherwise permitted by laws;

d. For attorney’s fees and costs pursuant to 17 U.S.C. §505; and

€. For any such other and further relief as the Court may deem just and proper.

PENDENT STATE CLAIMS

AS AND FOR A SECOND CAUSE OF ACTION AGAINST DEFENDANTS ONIKA
MARAJ, a/k/a NICKI MINAJ and TOKYO NINJA, LLC

BREACH OF CONTRACT

229, Plaintiff repeats, reiterates, reasserts, re-alleges and restates each and every

allegation, general allegation and factual allegation contained in paragraphs of the Complaint

73

 
Case 1:20-cv-11120-VEC Document1 Filed 12/31/20 Page 74 of 98

numbered “1” to “228” with the same force and effect as if more fully set forth at length herein.

230. That at all relevant times herein mentioned, on or about August of 2012, Plaintiff
entered into a contract with Defendant TOKYO NINJA, LLC. which is/was owned, managed,
operated and controlled by Defendant NICKI MINAJ, for the writing, musical composing,
producing and/or otherwise creating a master recording/song entitled “I ENDORSE THESE
STRIPPERS.”

231. That at all relevant times herein mentioned, pursuant to the terms and condition of
the TOKYO NINJA contract, in exchange for Plaintiff's writing, musical composing, producing
and/or otherwise creating a master recording/song entitled “I ENDORSE THESE STRIPPERS”,
Defendant TOKYO NINJA, LLC. was and remains obligated to pay/compensate/provide Plaintiff
with Fifteen Percent ownership/rights/privileges/entitlement/benefits and/or royalties of/from any
and all revenues, income, profits and the like generated in any and all forms from the
sale/distribution/marketing/licensing/performances/merchandising and/or any other compensation
generated from the song entitled “I ENDORSE THESE STRIPPERS”.

232. That at all relevant times herein mentioned, Plaintiff fulfilled all of his obligations
and/or otherwise fully performed in accordance with the terms and conditions of Plaintiffs
obligations under the TOKYO NINJA contract.

233. That at all relevant times herein mentioned, Defendants NICKI MINAJ and
Defendant TOKYO NINJA, LLC have conceded and acknowledged that Plaintiff has fulfilled all
of his obligations and/or otherwise fully performed in accordance with the terms and/or conditions
of Plaintiff's obligations under the TOKYO NINJA contract.

234, That at all relevant times herein mentioned, “I ENDORSE THESE STRIPPERS”,

is included as one of the songs on Defendant’s NICKI MINAJ’S album entitled “PINK FRIDAY;

74

 
Case 1:20-cv-11120-VEC Document1 Filed 12/31/20 Page 75 of 98

ROMAN RELOADED-THE RE-UP” which was released by Defendants YOUNG MONEY
ENTERTAINMENT, INC., CASH MONEY RECORDDS, INC. and REPUBLIC RECORDS,
INC. on November 19, 2012.

235. That at all relevant times herein mentioned, from on or about November 19, 2012
and continuing to in or about the year 2017, Defendants NICKI MINAJ and/or TOKYO NINJA,
LLC., through and/or by Defendant NICKI MINAJ, made marginal payments and/or payments in
kind to Plaintiff for Plaintiff's services/work on the song “I ENDORSE THESE STRIPPERS” but,
to present date, in breach of the TOKYO NINJA contract, have failed to fully compensate Plaintiff
for same despite Plaintiff's repeated and continuing requests to be so fully compensated.

- 236. That at all relevant times herein mentioned, in or about the year 2016 to 2017,
Plaintiff demanded of Defendant NICKI MINAJ and/or of Defendant TOKYO NINJA, LLC that
same Defendants should fully compensate Plaintiff under the terms and conditions of the TOKYO
NINJA contract including compensating Plaintiff with Plaintiff's contractual Fifteen Percent
ownership in/of/royalties for “I ENDORSE THESE STRIPPERS” and of all revenues, income,
profits and the like generated from same song since its release and continuing,

237. That at all relevant times herein mentioned, as of present date, Defendants NICKI
MINAJ and TOKYO NINJA, LLC, despite the TOKYO NINJA contract and despite Plaintiff's
repeated and continuing demands, have failed and/or refused to fully compensate Plaintiff with his
Fifteen Percent ownership/rights/privileges/entitlement/benefits and/or royalties of/from any and
all revenues, income, profits and the like generated in any and all forms from the
sale/distribution/marketing/licensing/performances/merchandising and/or any other compensation
generated from the song entitled “I ENDORSE THESE STRIPPERS”.

238. That at all relevant times herein mentioned, upon information and belief, “I

75

 
Case 1:20-cv-11120-VEC Document1 Filed 12/31/20 Page 76 of 98

ENDORSE THESE STRIPPERS” has garnered Defendants great success and generated
substantial income, revenue and profits from which, up to present date, Plaintiff is entitled to his
Fifteen Percent ownership/rights/privileges/entitlement/benefits and/or royalties therefrom but,
despite same, Defendants, individually and acting in concert with each other, have failed/refused
to tender to Plaintiffs the royalties/compensation/ownership rights/ownership interest/ownership
revenue/profit due and owing to Plaintiff pursuant to the TOKYO NINJA contract from each and
every sale of each and every album and each and every single and each and every performance of
“I ENDORSE THESES STRIPPERS”, and/or the album entitled “PINK FRIDAY; ROMAN
RELOADED-THE RE-UP”, from the inception of the TOKYO NINJA contract and continuing to
present date.

239. That at all relevant times herein mentioned, upon information and belief, “I
ENDORSE THESE STRIPPERS” was a leading single on Defendant NICKI MINAJs’ album
entitled “PINK FRIDAY; ROMAN RELOADED-THE RE-UP” and was a substantial and
significant factor in the success and financial success of same album from which Plaintiff is
entitled to his Fifteen Percent ownership/rights/privileges/entitlement/benefits and/or royalties
therefrom.

240. That at all relevant times herein mentioned, Defendant NICKI MINAJ’S album
entitled “PINK FRIDAY; ROMAN RELOADED-THE RE-UP” garnered great success and
financial success including, but not limited to, debuting at #1 on Billboard 200.

241. That at all relevant times herein mentioned, Defendant NICKI MINAJ performed
concerts/concert tours for her album entitled “PINK FRIDAY; ROMAN RELOADED-THE RE-
UP” for which she performed “I ENDORSE THESE STRIPPERS” and, upon information and

belief, Defendant NICK] MINAJ’S “PINK FRIDAY; ROMAN RELOADED-THE RE-UP”

76

 
Case 1:20-cv-11120-VEC Document1 Filed 12/31/20 Page 77 of 98

concert tour, upon information and belief, grossed over Fifty Million Dollars from which Plaintiff
is entitled to his Fifteen Percent ownership/rights/privileges/entitlement/benefits and/or royalties
of/from any and all revenues, income, profits and the like generated in any and all forms from the
sale/distribution/marketing/licensing/performances/merchandising and/or any other compensation
generated from the song entitled “I ENDORSE THESE STRIPPERS”.

242. That at all relevant times herein mentioned, upon information and belief, many
consumers purchased Defendant NICKI MINAJ’s album entitled “PINK FRIDAY; ROMAN
RELOADED-THE RE-UP” and/or purchased concert tour tickets because of and/or solely because
of the single/song “I ENDORSE THESE STRIPPERS”,

243. That at ail relevant times herein mentioned, per the terms and conditions of the
TOKYO NINJA contract, Plaintiff and Defendants NICKI MINAJ and/or TOYKO NINJA, LLC.
have agreed that the TOKYO NINJA, LLC Contract: “SHALL BE GOVERNED AND
CONSTRUED UNDER THE LAWS AND JUDICIAL DECISIONS OF THE STATE OF NEW
YORK ... ALL CLAIMS, DISPUTE OR BREACH OF THIS AGREEMENT SHALL BE
SUBMITTED EXCLUSIVELY TO THE JURISDICTION OF THE STATE COURTS OF THE
STATE OF NEW YORK OR THE UNITED STATES DISTRICT COURTS LOCATED IN NEW
YORK CITY.”

244. That at all relevant times herein mentioned, Defendants NICKI MINAS and/or
TOYKO NINJA, LLC have, without Plaintiffs’ consent, withheld the monies, income, revenues,
profits and/or royalties due and owing to Plaintiff herein from the inception of the TOKYO NINJA
contract and continuing to present date.

245. That at all relevant times herein mentioned, Defendants NICKI MINAJ and/or

TOYKO NINJA, LLC. wrongfully and unlawfully continue to withhold the monies, profits,

77

 
Case 1:20-cv-11120-VEC Document1 Filed 12/31/20 Page 78 of 98

revenues, income and/or royalties that rightfully and lawfully are the property of Plaintiff from the
inception of the TOKYO NINJA contract and continuing to present date.

246. That the limitations on liability set forth in CPLR §1601 do not apply to this action
by reason of one or more of the exemptions set forth in the CPLR §1602.

247. Pursuant to 28 U.S.C. Section 1367, this Court has pendent or supplemental
jurisdiction to hear and adjudicate such claims.

248. That at all relevant times herein mentioned, as a direct and proximate result of
Defendants NICKI MINAJ and TOKYO NINJA, LLC’s breach of the TOKYO NINJA Contract,
Plaintiff has been damaged and claims damages herein in the amount of TEN MILLION
DOLLARS ($10,000,000.00).

AS AND FOR A THIRD CAUSE OF ACTION AGAINST DEFENDANTS ONIKA
MARAJ, a/k/a NICKT MINAJ and TOKYO NINJA, LLC

FRAUD

249. Plaintiff repeats, reiterates, reasserts, re-alleges and restates each and every
allegation, general allegation and factual allegation contained in paragraphs of the Complaint
numbered “1” to “248” with the same force and effect as if more fully set forth at length herein.

250. That at all relevant times herein mentioned, in or about the year 2016 to 2017,
Defendant NICK] MINAJ and/or Defendant TOKYO NINJA, LLC., through and/or by Defendant
NICKI MINAJ, acknowledged to Plaintiff, the debt they owed and continue to owe to him, under
the terms and conditions of the TOKYO NINJA contract, of Fifteen Percent
ownership/rights/privileges/entitlement/benefits and/or royalties of/from any and all revenues,
income, profits and the like generated in any and all forms from the
sale/distribution/marketing/licensing/performances/merchandising and any other compensation

generated from the song entitled “I ENDORSE THESE STRIPPERS”, and, further acknowledged

78

 
Case 1:20-cv-11120-VEC Document1 Filed 12/31/20 Page 79 of 98

to Plaintiff that these same Defendants will pay same debt owed to Plaintiff in the future.

251. That at all relevant times herein mentioned, in or about the year 2016 to 2017,
Defendant NICKI MINAJ and/or Defendant TOKYO NINJA, LLC., through and/or by Defendant
NICKI MINAJ, promised Plaintiff that Defendant NICK] MINAJ and Defendant TOKYO NINJA,
LLC. would fully compensate Plaintiff for the entire debt they owe to him from and consistent
with the terms and conditions of the TOKYO NINJA contract for “I ENDORSE THESE
STRIPPERS”, from monies/income/revenue/sales/merchandising and/or profits to be realized
from Defendant NICKI MINAJ’S “QUEEN” album.

252. That at all relevant times herein mentioned, in or about the year 2016 to 2017,
Defendant NICKI MINAJ and/or Defendant TOKYO NINJA, LLC., by and/or through Defendant
NICKI MINAJ, intended to and did in fact induce Plaintiff to rely upon same Defendants’
representation to Plaintiff that same Defendants would compensate Plaintiff, for the debt which
NICKI MINAJ and/or Defendant TOKYO NINJA, LLC acknowledged was and remains owed to
Plaintiff consistent with the /terms and conditions of the TOKYO NINJA contract, from
monies/income/revenue/profits/sales to be realized from Defendant NICKI MINAJ’S “QUEEN”
album.

253. That at all relevant times herein mentioned, in or about the year 2016 to 2017,
Plaintiff relied upon Defendants NICKI MINAJ’s and TOKYO NINJA, LLC.’s foregoing material
representation that same Defendants would compensate Plaintiff, for the debt which NICKI
MINAJ and/or Defendant TOK YO NINJA, LLC acknowledged was and remains owed to Plaintiff
consistent with the /terms and conditions of the TOKYO NINJA contract, from
monies/income/revenue/profits/sales to be realized from Defendant NICKI MINAJ’S “QUEEN”

album.

79

 
Case 1:20-cv-11120-VEC Document1 Filed 12/31/20 Page 80 of 98

254, That at all relevant times herein mentioned, in or about the year 2016 to 2017,
unbeknownst to Plaintiff but known to Defendants NICKI MINAJ and TOKYO NINJA, LLC, at
the time that Defendants NICK] MINAJ and TOKYO NINJA, LLC made the material
representation to Plaintiff that same Defendants would compensate Plaintiff, for the debt which
NICK] MINAJ and/or Defendant TOKYO NINJA, LLC acknowledged was and remains owed to
Plaintiff consistent with the /terms and conditions of the TOKYO NINJA contract, from
monies/income/revenue/profits/sales to be realized from Defendant NICKI MINAJ’S “QUEEN”
album, Defendants NICKI MINAJ and TOKYO NINJA, LLC did not intend and never had any
intention of actually compensating Plaintiff for the debt they owed and continue to owe to him
from the TOKYO NINJA contract, and, did not intend to and never had any intention of
compensating Plaintiff for same from the monies/income/revenue/profits/sales to be realized from
Defendant NICKI MINAJ’S “QUEEN” album.

255. That at all relevant times herein mentioned, in or about the year 2016 to 2017, when
Plaintiff relied upon Defendants NICKI MINAJ’s and TOKYO NINJA, LLC.’s foregoing material
representation that same Defendants would compensate Plaintiff, for the debt which NICKI
MINAJ and/or Defendant TOK YO NINJA, LLC acknowledged was and remains owed to Plaintiff
consistent with the /terms and conditions of the TOKYO NINJA contract, from
monies/income/revenue/profits/sales to be realized from Defendant NICKI MINAJ’S “QUEEN”
album, he relied upon same knot knowing that same Defendants did not intend and never intended
to actually compensate him from the TOKYO NINJA contract nor, that they did not intend and
never intended to compensate Plaintiff for same from the monies/income/revenue/profits/sales to
be realized from Defendant NICKI MINAJ’S “QUEEN” album.

256. That at all relevant times herein mentioned, Plaintiff relied upon Defendants NICKI

80

 
Case 1:20-cv-11120-VEC Document1 Filed 12/31/20 Page 81 of 98

MINAJ’s and TOKYO NINJA, LLC.’s foregoing material representation that same Defendants
would compensate Plaintiff, for the debt which NICKI MINAJ and/or Defendant TOKYO NINJA,
LLC acknowledged was and remains owed to Plaintiff consistent with the Aerms and conditions
of the TOKYO NINJA contract, from monies/income/revenue/profits/sales to be realized from
Defendant NICKI MINAJ’S “QUEEN” album, to Plaintiff's detriment including to Plaintiff's
financial detriment herein.

257, That at all relevant times herein mentioned, Defendants individually and/or acting
in concert with each other, released Defendant NICKI MINAJ’S album entitled “QUEEN” on or
about August 10, 2018 and, based upon information and belief, Defendants individually and/or
collectively have realized significant and substantial income, revenues, sales and/or profits from
the sale, marketing, merchandising and/or distribution of said “QUEEN” album including, but not
limited to, from same album’s singles, CDs, DVDs, merchandising, videos, concerts, concert tours,
performances, and the like.

258. That at all relevant times herein mentioned, after the August 10, 2018 release of
Defendant NICKT MINAJ’S album entitled “QUEEN”, Plaintiff made repeated and continuing
demands to Defendants NICKI MINAJ and TOKYO NINJA LLC that same Defendants pay
Plaintiff the debt owed to him from their breach of the TOKYO NINJA contract from
monies/income/revenue/profits/sales realized from Defendant NICKI MINAJ’S “QUEEN” album
but, despite Plaintiff's repeated and continuing demands for payment, Defendants have failed and
refuse to pay/compensate Plaintiff, to present date, for the debt they owe him, which they
acknowledged and promised to pay, from same Defendants’ breach of the TOKYO NINJA
contract.

259. That the limitations on liability set forth in CPLR §1601 do not apply to this action

81

 
Case 1:20-cv-11120-VEC Document1 Filed 12/31/20 Page 82 of 98

by reason of one or more of the exemptions set forth in the CPLR §1602.

260. Pursuant to 28 U.S.C. Section 1367, this Court has pendent or supplemental
jurisdiction to hear and adjudicate such claims.

261. That at all relevant times herein mentioned, as a direct and proximate result of
Defendants NICK] MINAJ and TOKYO NINJA, LLC’s fraud against Plaintiff, Plaintiff has been
damaged and claims damages herein in the amount of TEN MILLION DOLLARS
($10,000,000.00).

AS AND FOR A FOURTH CAUSE OF ACTION AGAINST DEFENDANTS ONIKA
MARAJ, a/k/a NICKI MINAJ and TOKYO NINJA, LLC

CONVERSION

262. Plaintiff repeats, reiterates, reasserts, re-alleges and restates each and every
allegation, general allegation and factual allegation contained in paragraphs of the Complaint
numbered “1” to “261” with the same force and effect as if more fully set forth at length
herein.

263. That at all relevant times herein mentioned, Defendants NICKI MINAJ and
TOKYO NINJA, LLC breached their contractual obligations to Plaintiff when they, without
Plaintiff's permission, consent and/or authority, withheld, failed to tender, refused to release,
disbursed, diverted, misappropriated and/or converted from Plaintiff the monies lawfully due and
owing to Plaintiff from the TOKYO NINJA contract and Plaintiff's ownership
rights/interest/royalty interest/monies/profits from “T ENDORSE THESE
STRIPPERS”.

264, That at all relevant times herein mentioned, Defendants NICKI MINAJ and

TOKYO NINJA, LLC continue to unlawfully convert Plaintiff's monies, without Plaintiff's

82

 
Case 1:20-cv-11120-VEC Document1 Filed 12/31/20 Page 83 of 98

permission or authority, from the inception of the breach of the TOKYO NINJA contract and

continuing to present date.

265. That at all relevant times herein mentioned, Plaintiff demanded and/or requested
that his lawful monies be returned, tendered, paid out, issued, turned over, released, relinquished
and/or disbursed to Plaintiff by Defendants NICKI MINAJ and TOKYO NINJA, LLC but, to

date, same Defendants have failed and/or refused to do so.

266. That at all relevant times herein mentioned, Defendants NICKI MINAJ and
TOKYO NINJA, LLC breached their contractual obligations and unlawfully converted Plaintiff's
lawful monies when they withheld, failed to tender and/or refused to release/pay Plaintiff's lawful

monies to Plaintiff upon Plaintiff's repeated demands for same.

267, That at all relevant times herein mentioned, and continuing to present,
Defendants NICKI MINAJ and TOKYO NINJA, LLC converted Plaintiff's lawful monies when
they, without Plaintiffs permission, consent and/or authority, assumed and exercised the right of

ownership over Plaintiff's lawful monies to the exclusion of Plaintiffs rights.

268. That at all relevant times herein mentioned, despite Plaintiff's repeated requests
and/or demands for his lawful monies from Defendants NICKI MINAJ and TOKYO NINJA,
LLC, Defendants NICKI MINAJ and TOKYO NINJA, LLC continue to withhold and/or refuse
to tender/release/pay to Plaintiff, the lawful monies due and owing to Plaintiff pursuant to the
TOKYO NINJA Contract, and, as such, continue to unlawfully convert said monies from the

inception of the breach of the TOK YO NINJA Contract and continuing to present date.

269. That at all relevant times herein mentioned, Defendants NICKI MINAJ and

TOKYO NINJA, LLC breached their contractual obligations to Plaintiff and unlawfully

83

 
Case 1:20-cv-11120-VEC Document1 Filed 12/31/20 Page 84 of 98

converted Plaintiff's lawful monies without any fault, conduct, acts and/or omissions on the part

of Plaintiff contributing thereto.

270. That as a direct and proximate result of Defendants NICKI MINAIJ’s and
TOKYO NINJA, LLC’s foregoing breaches of their contractual obligations to Plaintiff and
unlawful conversion of Plaintiffs lawful monies, Plaintiff has sustained and continue to sustain
injury and loss therefrom including, but not limited to, economic and/or pecuniary loss and injury.

271. That as a direct and proximate result of the foregoing, Plaintiff claim damages
herein.

272. That the limitations on liability set forth in CPLR §1601 do not apply to this

action by reason of one or more of the exemptions set forth in the CPLR $1602.

273. Pursuant to 28 U.S.C. Section 1367, this Court has pendent or supplemental

jurisdiction to hear and adjudicate such claims,

274. That at all relevant times herein mentioned, as a direct and proximate result of
Defendants NICKI MINAJ and TOKYO NINJA, LLC’s conversion of Plaintiff's lawful monies,
Plaintiff has been damaged and claims damages herein in the amount of TEN MILLION

DOLLARS ($10,000,000,00).

AS AND FOR A FIFTH CAUSE OF ACTION AGAINST DEFENDANTS ONIKA
MARAJ, a/k/a NICKI MINAJ and TOKYO NINJA, LLC

MISAPPROPRIATION

275, Plaintiff repeats, reiterates, reasserts, re-alleges and restates each and every
allegation, general allegation and factual allegation contained in paragraphs of the Complaint
numbered “1” to “274” with the same force and effect as if more fully set forth at length
herein.

84

 
Case 1:20-cv-11120-VEC Document1 Filed 12/31/20 Page 85 of 98

276. That at all relevant times herein mentioned, Defendants NICKI MINAJ and
TOKYO NINJA, LLC misappropriated and/or diverted Plaintiff's lawful monies due and owing
to Plaintiff and continue to misappropriate and/or divert same continuing to present date when
they, without Plaintiff's permission, consent and/or authority, failed to tender, refused to release
and/or withheld from Plaintiff the lawful monies due and owing to Plaintiff pursuant to the

TOKYO NINJA contract.

277. That at all relevant times herein mentioned, Defendants NICKI MINAJ and
TOKYO NINJA, LLC unlawfully misappropriated and/or diverted Plaintiffs lawful monies from

the inception of the breach of the TOKYO NINJA contract and continuing to present date.

278. ‘That at all relevant times herein mentioned, Defendants NICK] MINAJ and
TOKYO NINJA, LLC unlawfully misappropriated and/or diverted Plaintiffs lawful monies
when they, without Plaintiff's permission, consent or authority, failed to tender, refused to
release/pay and/or withheld from Plaintiff the lawful monies due and owing to Plaintiff, pursuant
to the TOKYO NINJA contract, upon Plaintiffs repeated requests/demands for
same.

279. That at all relevant times herein mentioned, Defendants NICKI MINAJ and
TOKYO NINJA, LUC directly participated in and/or had notice of the misappropriation and/or
diversion of Plaintiff's lawful monies by breaching their obligations pursuant to the TOKYO
NINJA contract in failing to tender, refusing to release, withholding and/or refusing to pay

Plaintiff the lawful monies due and owing to Plaintiff pursuant to same Contract.

280. That at all relevant times herein mentioned, Defendants NICKI MINAJ and

TOKYO NINJA, LLC knew and had notice that Plaintiff was and is the rightful and lawful owner

85

 
Case 1:20-cv-11120-VEC Document1 Filed 12/31/20 Page 86 of 98

of said monies as per the terms of the TOKYO NINJA contract and that Plaintiff fulfilled his

obligations under same Contract.

281. That at all relevant times herein mentioned, Defendants NICKI MINAJ and
TOKYO NINJA, LLC misappropriated and/or diverted, and/or caused to be misappropriated
and/or diverted, Plaintiff's lawful monies without any fault, conduct, acts and/or omissions on the

part of Plaintiff contributing thereto.

282. That as a direct and proximate result of Defendants NICKI MINAJ’s and
TOKYO NINJA, LLC’s unlawful misappropriation and/or diversion of Plaintiff's lawful monies,
Plaintiffhas sustained and continues to sustain injury and loss therefrom including, but not limited

to, economic and/or pecuniary loss and injury.

283. That as a direct and proximate result of the foregoing, Plaintiff claims damages

herein,

284, That the limitations on liability set forth in CPLR §1601 do not apply to this

action by reason of one or more of the exemptions set forth in the CPLR §1602,

285. Pursuant to 28 U.S.C. Section 1367, this Court has pendent or supplemental

jurisdiction to hear and adjudicate such claims.

286. That at all relevant times herein mentioned, as a direct and proximate result of
Defendants NICKI MINAJ and TOKYO NINJA, LLC’s misappropriation of Plaintiffs lawful
monies, Plaintiff has been damaged and claims damages herein in the amount of TEN MILLION

DOLLARS ($10,000,000.00).

86

 
Case 1:20-cv-11120-VEC Document1 Filed 12/31/20 Page 87 of 98

AS AND FOR A SIXTH CAUSE OF ACTION AGAINST DEFENDANTS ONIKA
MARAJ, a/k/a NICKI MINAJ and TOKYO NINJA, LLC

REQUEST FOR CONSTRUCTIVE TRUST

287. Plaintiff repeats, reiterates, reasserts, re-alleges and restates each and every
allegation, general allegation and factual allegation contained in paragraphs of the Complaint
numbered “1” to “286” with the same force and effect as if more fully set forth at length
herein.

288. That at all relevant times herein mentioned, by virtue of Defendants NICKI
MINAJ and TOKYO NINJA, LLC’s wrongful conduct, same Defendants illegally received,
possessed, held, and withheld millions of dollars in compensation and/or profits that rightfully

and lawfully belong to Plaintiff.

289. That at all relevant times herein mentioned, Defendants NICKI MINAJ and
TOKYO NINJA, LLC are therefore involuntary trustees, holding the gross receipts and/or records
from products sales and revenues generated from the sale, distribution, marketing, merchandising,
concerts, concert tours, performances and the like of “I ENDORSE THESE STRIPPERS”
including from the sale, distribution, marketing, merchandising, concerts, concert tours,
performances and the like of Defendant NICKI MINAJ’S album “PINK FRIDAY; ROMAN
RELOADED-THE RE-UP” and therefore attributable to the unlawful withholding of the
payments of monies, income, revenue, profits and/or royalties derived from same to Plaintiff.
Defendants NICKI MINAJ and TOKYO NINJA, LLC hold such monies and funds on behalf of
and subject to a first and prior lien against all others and in favor of Plaintiff. Upon information
and belief, Defendants NICKI MINAJ and TOKYO NINJA, LLC hold this illegally received
monies and profits in the form of bank accounts and/or other property and/or records that can be

located and trace.

87

 
Case 1:20-cv-11120-VEC Document1 Filed 12/31/20 Page 88 of 98

290. Based upon the foregoing, Plaintiff is entitled to the remedy of a constructive

trust herein.

291. That as a direct and proximate result of the foregoing, Plaintiff claims damages

herein,

292. That the limitations on liability set forth in CPLR §1601 do not apply to this

action by reason of one or more of the exemptions set forth in the CPLR §1602.

293. Pursuant to 28 U.S.C. Section 1367, this Court has pendent or supplemental

jurisdiction to hear and adjudicate such claims.

AS AND FOR A SEVENTH CAUSE OF ACTION AGAINST DEFENDANTS ONIKA
MARAJ, a/k/a NICKI MINAJ and TOKYO NINJA, LLC

REQUEST FOR AN ACCOUNTING

294, Plaintiff repeats, reiterates, reasserts, re-alleges and restates each and every
allegation, general allegation and factual allegation contained in paragraphs of the Complaint

numbered “1” to “293” with the same force and effect as if more fully set forth at length herein.

295, Plaintiff may and is entitled to recover any and all monies, proceeds and/or
profits of Defendants NICKI MINAJ and TOKYO NINJA, LLC that are attributable to same
Defendants’ unlawful breach of the TOKYO NINJA contract and/or attributable to the Defendants’
unlawful withholding of income, monies, revenue, profits and/or royalty payments to Plaintiff

herein.

296. A balance is due to Plaintiff from Defendants NICKI MINAJ and TOKYO
NINJA, LLC for same Defendants’ unlawful breach of the TOKYO NINJA contract and/or
unlawful withholding of income, monies, revenue, profits and/or royalty payments to Plaintiff

herein,

88

 
Case 1:20-cv-11120-VEC Document1 Filed 12/31/20 Page 89 of 98

297, The exact amount of money due from Defendants NICKI MINAJ and TOKYO
NINJA, LLC to Plaintiff is unknown to Plaintiff and can only be ascertained through an accounting.
Plaintiff seeks an Order from this Court, directing Defendants NICKI MINAJ and TOKYO NINJA,
LLC to provide Plaintiff with an accounting and payment of the amount due as a result of the

accounting, plus interest.

298. Based upon the foregoing, Plaintiff is entitled to the remedy of an accounting

herein.

299, That as a direct and proximate result of the foregoing, Plaintiff claims damages

herein.

300. That the limitations on liability set forth in CPLR §1601 do not apply to this

action by reason of one or more of the exemptions set forth in the CPLR §1602.

301. Pursuant to 28 U.S.C. Section 1367, this Court has pendent or supplemental

jurisdiction to hear and adjudicate such claims.

AS AND FOR AN EIGHTH CAUSE OF ACTION AGAINST ALL DEFENDANTS
PUNITIVE DAMAGES

302.  Plaintiffrepeats, reiterates, reasserts, re-alleges and restates each and every
allegation, general allegation and factual allegation contained in paragraphs of the Complaint

numbered “1” to “301” with the same force and effect as if more fully set forth at length herein.

303. That all times herein mentioned, Defendants’ conduct complained of herein, and
as set for above, were intentional, malicious, reckless, wanton, extreme, outrageous, in total
and/or reckless disregard and deliberate indifference to the lawful rights and entitlements of
Plaintiff herein.

89

 
Case 1:20-cv-11120-VEC Document1 Filed 12/31/20 Page 90 of 98

304. That at all times herein mentioned, Defendants’ omissions, conduct and/or
failures, complained of herein, and as set for above, were intentional, malicious, reckless, wanton,
extreme, outrageous, in total and/or reckless disregard and deliberate indifference to the lawful

rights and entitlements of Plaintiff herein.

303. That at all times herein mentioned, Defendants’ conduct, as complained of
herein, warrants and mandates that the jury should be instructed to affixed a monetary award so
as to punish Defendants for same outrageous conduct and to further serve as a deterrent to these
Defendants and other entities/individuals/parties similarly situated as Defendants from engaging
in the same and/or similar conduct who may be considering and/or engaging in intentional,
malicious, reckless, wanton, extreme, outrageous conduct in total and/or reckless disregard and
deliberate indifference to the lawful rights and entitlements of others, as Plaintiff herein, and to

further serve the interest of the public at large.

306. That Plaintiff claims ad is entitled to punitive damages herein and requests that
a judgment be granted against Defendants, jointly and severally, in the amount of ONE

HUNDRED MILLION DOLLARS, ($100,000,000.00) and/or in an to be determined at trial by

the Jury.

307. That the limitations on liability set forth in CPLR §1601 do not apply to this

action by reason of one or more of the exemptions set forth in the CPLR §1602.

308. Pursuant to 28 U.S.C. Section 1367, this Court has pendent or supplemental

jurisdiction to hear and adjudicate such claims.

90

 
Case 1:20-cv-11120-VEC Document1 Filed 12/31/20 Page 91 of 98

AS AND FOR AN NINTH CAUSE OF ACTION AGAINST ALL DEFENDANTS
PRELIMINARY AND PERMANENT INJUCTION AGAINST ALL DEFENDANTS

309. Plaintiff repeats, reiterates, reasserts, re-alleges and restates each and every
allegation, general allegation and factual allegation contained in paragraphs of the Complaint
numbered “1” to “308” with the same force and effect as if more fully set forth at length
herein.

310. That at all relevant times herein mentioned, this is an action for Injunction Relief,
both temporary and permanent, within the jurisdiction of this Court pleaded in the alternative to

and/or in addition to the other Counts of this Complaint.

311. That at all relevant times herein mentioned, as set forth in detail above, Defendants
have violated and continue to violate Federal law and Plaintiffs rights under Federal and/or State

law and, based upon information and belief, will continue to do so in the future.

312. That at all relevant times herein mentioned, Defendants’ individual and collective
conduct, as detailed above, including, but not limited to the unlawful misappropriation of,
conversion of and unjust enrichment from Plaintiff's copyrighted work/song “RICH SEX” and
their unlawful misappropriation and conversion of the lawful monies due and owing to Plaintiff
from/by Defendants from same and from the TOK YO NINJA contract for Plaintiffs services/work
on/for “IN ENDORSE THESE STRIPPERS”, are ongoing problems that will continue to cause
Plaintiff to sustain economic losses and threaten Plaintiffs ability to otherwise work in the market
place for Rap, Hip Hop and/or Trap music as an Artist, Songwriter, Composer, Producer and/or

Entertainer.

313. That at all relevant times herein mentioned, a money judgment alone in this case,

may only compensate Plaintiff for past losses and will not stop Defendants unlawful

91

 
Case 1:20-cv-11120-VEC Document1 Filed 12/31/20 Page 92 of 98

misappropriations, conversions and/or unjust enrichment, as detailed above, and will not stop
Defendants from continuing to unlawfully take/misappropriate/convert the monies duly earned and

owed to Plaintiff and that is necessary to maintain Plaintiff's business on an ongoing basis.

314, That at all relevant times herein mentioned, Plaintiff will suffer irreparable harm
from the acts of Defendants and enjoining Defendants from committing these violations in the
future and declaring their invalidity, is appropriate as Plaintiff does not have any adequate remedy

at law.

315. That at all relevant times herein mentioned, Plaintiff will suffer irreparable harm

unless the relief requested herein is granted and maintained until a trial on merits.

316. That at all relevant times herein mentioned, Plaintiff has no adequate remedy to

protect him in the law.

317. That at all relevant times herein mentioned, Plaintiff has a substantial likelihood of

success of the merits of the claims herein alleged.

318. That at all relevant times herein mentioned, an injunction will serve the public

interest,

319. That at all relevant times herein mentioned, Plaintiff will suffer additional hardship

if Defendants are allowed to continue their injurious conduct.

320. That at all relevant times herein mentioned, the interest of third persons and of the

public will be served by the entry of a permanent injunction.

321. That at all relevant times herein mentioned, an injunction can be practicable and

adequately framed and enforced.

92

 
Case 1:20-cv-11120-VEC Document1 Filed 12/31/20 Page 93 of 98

322. That at alf relevant times herein mentioned, Plaintifs requests a permanent
and/temporary injunction pending trial on the merits of the within matter, which includes, but is

not limited to, enjoining Defendants

a. From receiving any financial compensation from the sale, distribution, marketing,
merchandising, performances, licensing and the like of/from Defendants’ infringing song
“RICH SEX”, Defendants’ infringing album “QUEEN” and/or from the song “I
ENDORSE THESE STRIPPERS”, both nationally and internationally (domestically and

globally);

b. From Defendants holding themselves out to be the songwriters, composers and/or

producers of “RICH SEX”;

c. From licensing, selling, distributing, performing and/or otherwise generating
income, revenues, sales and/or profits from “RICH SEX” and/or “IN ENDORSE THESE

STRIPPERS”;

d. From taking, publishing, using, usurping, deriving any benefit and/or
financial benefit/compensation from, misappropriating and/or converting

Plaintiff's proprietary and protected song “RICH SEX”;

€. From violating Plaintiff’s rights; and
f. For such further and other injunction relief as to this Honorable Court seems
just and proper;

323. That as aresult of Defendants’ repeated and ongoing conduct, Plaintiff has been

discouraged to write songs, produce music, make albums and/or sing/perform as an Artist since

93

 
Case 1:20-cv-11120-VEC Document1 Filed 12/31/20 Page 94 of 98

he reasonably believes that Defendants will, without his permission and authority, take, use, copy,
misappropriate, market, sell, reproduce, manufacture and distribute Plaintiffs new material

without compensating Plaintiff for same.

324. That Defendants’ use and continued use of Plaintiff's song “RICH SEX” has

caused and will continue to cause irreparable injury to Plaintiff.

325. That Defendants’ conversion and continued conversion of Plaintiff's lawful
monies owed to him for and in connection with “IJ ENDORSE THESE STRIPPERS” pursuant to

the TOKYO NINJA contract, has caused and will continue to cause irreparable injury to Plaintiff.

326. That Plaintiff has a strong likelihood of the success on the merits of the within

action.

327. That Plaintiff claims damages herein and respectfully requests that this Court

grant an injunction, temporary and permanent, against Defendants herein.

328. That the limitations on liability set forth in CPLR §1601 do not apply to this

action by reason of one or more of the exemptions set forth in the CPLR §1602.

329. Pursuant to 28 U.S.C. Section 1367, this Court has pendent or supplemental

jurisdiction to hear and adjudicate such claims.

WHEREFORE, Plaintiff prays for judgment against all Defendants, jointly and

severally, and prays for the following damages and relief against Defendants as follows:

1, Damages in Excess of the jurisdictional limits of this Honorable Court in an
amount to be determined at trial by jury;

2. Compensatory Damages in an amount to be determined at trial by jury;

94

 
10,

11.

Case 1:20-cv-11120-VEC Document1 Filed 12/31/20 Page 95 of 98

Consequential Damages in an amount to determined at trial by jury;
Compensatory and/or Consequential Damages in the Amount of ONE HUNDRED
MILLION DOLLARS ($100,000,000.00) against all Defendants jointly and
severally as set forth in Plaintiffs First Cause of Action;

Compensatory and/or Consequential Damages in the Amount of TEN MILLION
DOLLARS ($10,000,000.00) against Defendants NICKI MINAJ and TOKYO
NINJA, LLC, jointly and severally as set forth in Plaintiff's Second Cause of
Action;

Compensatory and/or Consequential Damages in the Amount of TEN MILLION
DOLLARS ($10,000,000.00) against Defendants NICKI MINAJ and TOKYO
NINJA, LLC, jointly and severally as set forth in Plaintiff’s Third Cause of Action;
Compensatory and/or Consequential Damages in the Amount of TEN MILLION
DOLLARS ($10,000,000.00) against Defendants NICKI MINAJ and TOKYO
NINJA, LLC, jointly and severally as set forth in Plaintif? s Fourth Cause of Action;
Compensatory and/or Consequential Damages in the Amount of TEN MILLION
DOLLARS ($10,000,000.00) against Defendants NICKI MINAJ and TOKYO
NINJA, LLC, jointly and severally as set forth in Plaintiffs Fifth Cause of Action;
A Constructive Trust against Defendants NICKI MINAJ and TOKYO NINJA,
LLC, jointly and severally as set forth in Plaintiffs Sixth Cause of Action;

An Accounting against Defendants NICKI MINAJ and TOKYO NINJA, LLC,
joint and severally as set forth in Plaintiff's Seventh Cause of Action;

Punitive Damages, individually, jointly and severally against all Defendants in the

amount of ONE HUNDRED MILLION DOLLARS, ($100,000,000.00) as set forth

95

 
Case 1:20-cv-11120-VEC Document1 Filed 12/31/20 Page 96 of 98

12,

13.

14.

ey,

16.

Th

above in Plaintiff's Eighth Cause of Action;

Post Judgment interest;

A Temporary Injunction against all Defendants until a final decision can be had in
this case as set forth in Plaintiff's Ninth Cause of Action;

A Permanent Injunction against all Defendants as set forth in Plaintiffs Ninth
Cause of Action;

Attorneys’ fees and costs as authorized by contract and/or by applicable Federal
and/or State Laws/Statutes including, but not limited to the Copyright Act of 1976,
17 USC Section 101, et. seq.;

All remedies including monetary, injunctive and/or declaratory available to
Plaintiff pursuant to the Copyright Act of 1976, 17 USC Section 101, et. seq.; and
Such other relief as this Honorable Court may deem just and proper, in law or in
equity.

PLAINTIFF DEMANDS TRIAL BY JURY.

ALL CONDITIONS PRECEDENT HAVE BEEN MET, HAVE BEEN PERFORMED

AND/OR HAVE BEEN WAIVED.

Dated: December 31, 2020

Respectfully Submitted By:

/s/ Stephen L. Drummond, Esq. (SLD 7359)
/s/ JoAnn Squillace, Esq. (JS 4217)

DRUMMOND & SQUILLACE, PLLC
Attorneys for Plaintiff JAWARA HEADLEY
a/k/a and p/k/a BRINX BILLIONS

175-61 Hillside Avenue, Suite 205

Jamaica, New York 11432

(718) 298-5050; (718) 298-5554(fax)
sdrummond@dswinlaw.com
jsquillace@dswinlaw.com

 

96
Case 1:20-cv-11120-VEC Document1 Filed 12/31/20 Page 97 of 98

PLAINTIFF'S VERIFICATION

STATE OF Geo ea a,

S5.:

COUNTY OF wv | avy __

t, JAWARA HEADLEY, being duly sworn, depose and say that [ am the deponsat and am
the above-named Plaintiff; that I, the deponent have read the foregomg SUMMONS,
COMPLAINT AND JURY DEMAND and knows its contents; that the contents of same are true
to my, the deponent’s knowledge, except as to those matters stated to be alleged upon information

and belief and, as to those matters, J, the deponent believes same to be true.

 
 

 

 

LAL i
WARA HEADLEY
Sworn to before me this, 4 | __ day
f December 2020 Pe?
_ Re Ong,
SP Ne ge Mes
= a pOTAR ED *,
= e EXPince *. =
' = f op 1 €
on os _ *  wgeGIA} E
RT) —— E20 f=
NOTARY PUBLIC “AK UBS 2
2, COMMS

a7

 

 
Case 1:20-cv-11120-VEC Document1 Filed 12/31/20 Page 98 of 98

Docket No.:

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JAWARA HEADLEY, A/K/A and P/K/A BRINX BILLIONS, an Individual,
Plaintiff,
-against-
UNIVERSAL MUSIC GROUP, INC., a Delaware Corporation, ONIKA TANYA MARAJ-
PETTY, A/K/A NICKI MINAJ, individually, YOUNG MONEY ENTERTAINMENT, INC., a
Louisiana Corporation, CASH MONEY RECORDS, INC., a Louisiana Corporation, REPUBLIC
RECORDS, INC., a Delaware Corporation and TOKYO NINJA, LLC., a Delaware Corporation,

Defendants.

 

 

 

COMPLAINT AND JURY DEMAND

 

DRUMMOND & SQUILLACE, PLLC
Attorneys for Plaintiff
JAWARA HEADLEY, A/K/A AND P/K/A BRINX BILLIONS
175-61 Hillside Avenue, Suite 205
Jamaica, New York 11432
(718) 298-5050; (718) 298-5554(fax)
